Case 5:20-cv-00553-KSM Document 1 Filed 01/30/20 Page 1 of 111

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

DESIGNATION FORM
(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)
Address of Plaintiff: Munich, Germany
Address of Defendant: 2275 Swallow Hill Road, Building 800, Pittsburgh, PA 15220

 

3796 Easton Nazareth Hwy, Easton, PA 18045

Place of Accident, Incident or Transaction:

 

 

RELATED CASE, IF ANY:

Case Number: Judge: Date Terminated:

 

Civil cases are deemed related when Yes is answered to any of the following questions:

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes [ | nol ¥|
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [ | No
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [ | No
numbered case pending or within one year previously terminated action of this court?

4, Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [ | No

case filed by the same individual?

I certify that, to my knowledge, the within case [is / [2] is not related to any case now pending or within one year previously terminated action in

this court except as noted above.
pate; 91/30/2020 eke asad» 88381

 

 

 

 

 

 

 

 

( Attorney-at-Law / Pro Se Plaintiff Attorney ID. # (if applicable)

CIVIL: (Place a V in one category only)
A. Federal Question Cases: B. Diversity Jurisdiction Cases:
[1 1. Indemnity Contract, Marine Contract, and All Other Contracts 1. Insurance Contract and Other Contracts
[] 2. FELA (I 2. Airplane Personal Injury
(1 3. Jones Act-Personal Injury LI 3. Assault, Defamation
LI 4. Antitrust [] 4. Marine Personal Injury
C] 5. Patent C1 5. Motor Vehicle Personal Injury
L] 6. Labor-Management Relations CI 6. Other Personal Injury (Please specify):
CI 7. Civil Rights CL] 7. Products Liability
[] 8. Habeas Corpus [] 8. Products Liability — Asbestos

9. Securities Act(s) Cases L] 9. Allother Diversity Cases

10. Social Security Review Cases (Please specify):
[] 11. All other Federal Question Cases

(Please specify):
ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

L Daniel S. Strick , counsel of record or pro se plaintiff, do hereby certify:

 

Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

Relief other than monetary damages is sought.

DATE: 01/30/2020 } Sign here if applicable 88381

Attorney-at-Law / Pro Se Plaintiff Attorney LD. # (if applicable)

 

 

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

Civ. 609 (5/2018)

 
Case 5:20-cv-00553-KSM Document 1 Filed 01/30/20 Page 2 of 111

JS 44 (Rev. 02/19)

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of. court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS DEFENDANTS
Great Lakes Insurance SE Wagner Development Company, Inc.

County of Residence of First Listed Defendant _ Allegheny
(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

(b) County of Residence of First Listed Plaintiff Munich, German
(EXCEPT IN U.S. PLAINTIFF CASES)
NOTE:

(c) Attorneys (Firm Name, Address, and Telephone Number) Attorneys (If Known)

Wright & O'Donnell, PC
725 Skippack Pike, Suite 230
Blue Bell, PA 19422 610-940-4092

 

 

 

 

 

 

        

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

II BASIS OF JURISDICTION (Place an “X" in One Box Only) II. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
O01 US. Government 3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State gi © 1 Incorporated or Principal Place o4 4
of Business In This State
O 2 US. Government az Diversity Citizen of Another State O 2 © 2 Incorporated and Principal Place o5 05
Defendant (Indicate Citizenship of Parties in Item II) of Business In Another State
Citizen or Subject of a *3 OF 3 Foreign Nation O6 6
Foreign Country
IV. NATURE OF SUIT (Ptace an “X" in Qne Box Only) Click here for: Nature of Suit Code Descriptions.
[eee CONTRACT 2 ee ee TORTS os “fe: FORFEITURE/PENALTY = BANKRUPTCY. : pees
Pf 110 Insurance PERSONAL INJURY PERSONAL INJURY =} 625 Drug Related Seizure C 422 Appeal 28 USC 158 0) 375 False Claims Act
O 120 Marine © 310 Airplane 0 365 Personal Injury - of Property 21 USC 881 [© 423 Withdrawal O 376 Qui Tam (31 USC
0 130 Miller Act 315 Airplane Product Product Liability CF 690 Other 28 USC 157 3729{a))
CF 140 Negotiable Instrument Liability 0 367 Health Care/ 1 400 State Reapportionment
C 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PROPERTY. RIGHTS 2}. 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 0 820 Copyrights 0 430 Banks and Banking
7 151 Medicare Act C330 Federal Employers’ Product Liability G 830 Patent 450 Commerce
0 152 Recovery of Defaulted Liability @ 368 Asbestos Personal (7 835 Patent - Abbreviated (1 460 Deportation
Student Loans O 340 Marine Injury Product New Drug Application ]|{) 470 Racketeer Influenced and
(Excludes Veterans) 0 345 Marine Product Liability O 840 Trademark Corrupt Organizations
C1 153 Recovery of Overpayment Liability PERSONAL PROPERTY [2220 LABOR! 22.020") os SOCIAL SECURITY] 1 480 Consumer Credit
of Veteran’s Benefits (1 350 Motor Vehicle O 370 Other Fraud C 710 Fair Labor Standards O 861 HIA (1395ff) €] 485 Telephone Consumer
0 160 Stockholders’ Suits CJ 355 Motor Vehicle 1 371 Truth in Lending Act O 862 Black Lung (923) Protection Act
C) 190 Other Contract Product Liability 380 Other Personal O 720 Labor/Management G 863 DIWC/DIWW (405(g)) {0 490 Cable/Sat TV
1 195 Contract Product Liability | 360 Other Personal Property Damage Relations C1 864 SSID Title XVI 0 850 Securities/Commodities/
1 196 Franchise Injury CO) 385 Property Damage 740 Railway Labor Act CF 865 RSI (405(g)) Exchange
9 362 Personal Injury - Product Liability QO 751 Family and Medical C1 890 Other Statutory Actions
Medical Malpractice Leave Act O 891 Agricultural Acts
[kee REAL PROPERTY: CIVIL RIGHTS [| PRISONER PETITIONS =|0 790 Other Labor Litigation “OR EDERAL TAX SUITS | 893 Environmental Matters
() 210 Land Condemnation 0 440 Other Civil Rights Habeas Corpus: O 791 Employee Retirement 0 870 Taxes (U.S. Plaintiff 0) 895 Freedom of Information
0 220 Foreclosure © 441 Voting 0 463 Alien Detainee Income Security Act or Defendant) Act
C1 230 Rent Lease & Ejectment 0 442 Employment O 510 Motions to Vacate @ 871 IRS—Third Party C1 896 Arbitration
@ 240 Torts to Land O 443 Housing/ Sentence 26 USC 7609 C 899 Administrative Procedure
0 245 Tort Product Liability Accommodations © 530 General Act/Review or Appeal of
1 290 All Other Real Property C445 Amer. w/Disabilities - | 535 Death Penalty 286 IMMIGRATION Agency Decision
Employment Other: 0 462 Naturalization Application C1 950 Constitutionality of
0 446 Amer. w/Disabilities - |} 540 Mandamus & Other {0 465 Other Immigration State Statutes
Other CO 550 Civil Rights Actions
1 448 Education 0 555 Prison Condition
0) 560 Civil Detainee -
Conditions of
Confinement

 

V. ORIGIN (Place an “X” in One Box Only)

m1 Original 12 Removed from O 3  Remanded from O 4 Reinstatedor © 5 Transferred from © 6 Multidistrict 0 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

28 U.S.C. Section 2201, 28 U.S.C. Section 1332

Brief description of cause:
Declaratory Judgment

VI. CAUSE OF ACTION

 

 

 

 

 

 

VII. REQUESTED IN ( CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: Yes XiNo

VII. RELATED CASE(S)
IF ANY (See instructions): JUDGE DOCKET NUMBER

DATE_ SIGNATURE OF ATTORNEY ECO:

January 2A, QoQ ) haw? UP >
FOR OFFICE USE ONLY
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

 
Case 5:20-cv-00553-KSM Document 1 Filed 01/30/20 Page 3 of 111

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM

Great Lakes Insurance SE CIVIL ACTION
v. :
Wagner Development Company, ‘ NO

Inc.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus — Cases brought under 28 U.S.C. § 2241 through § 2255. ( )

(b) Social Security — Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits. ( )

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2. ( )

(d) Asbestos — Cases involving claims for personal injury or property damage from
exposure to asbestos. ( )

(e) Special Management — Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special

 

 

 

management cases.) ( )
(f) Standard Management — Cases that do not fall into any one of the other tracks. (X)
Sheila E. O'Donnell

January 29. 2020 Daniel S. Strick Plaintiff, Great Lakes Insurance SE

Date Attorney-at-law Attorney for
sodonnell@wright-odonnell.com

610-940-4092 610-940-4001 i ight-

Telephone FAX Number E-Mail Address

(Civ. 660) 10/02
Case 5:20-cv-00553-KSM Document 1 Filed 01/30/20 Page 4 of 111

IN THE UNITED STATES DISTRICT COURT
FOR EASTERN DISTRICT OF PENNSYLVANIA

 

GREAT LAKES INSURANCE SE,
Plaintiff,

y CIVIL ACTION

WAGNER DEVELOPMENT COMPANY, CASE NO.

INC.,
Defendant.
COMPLAINT FOR DECLARATORY JUDGMENT

Plaintiff, Great Lakes Insurance SE, by and through its attorneys Wright & O’Donnell,
P.C., hereby submits this Complaint for Declaratory Relief pursuant to 28 U.S.C. § 2201, ef seq.,
and in support thereof states as follows:

THE PARTIES

1. The Plaintiff, Great Lakes Insurance SE (hereinafter “Great Lakes”) is a foreign
company with its principal place of business in Munich, Germany.

2. Defendant Wagner Development Company, Inc. (hereinafter “Wagner”) is a
Pennsylvania corporation with a principal place of business located at 1300 Old Pond Road,
Bridgeville, PA.

JURISDICTION AND VENUE

3. This Court has jurisdiction over the dispute between the parties based on diversity
of citizenship, pursuant to 28 U.S.C. § 1332(a)(1) and (2), as Plaintiff is a citizen of a foreign
state, Germany, and Defendant is not a citizen of the same foreign state as Plaintiff.

4. Upon information and belief, the claims of the underlying Plaintiffs, as described
later in this Complaint, against Defendant Wagner involve an amount in controversy in excess of

the jurisdictional limit of $75,000.00.

 
Case 5:20-cv-00553-KSM Document 1 Filed 01/30/20 Page 5 of 111

5. Venue is proper in this Court, pursuant to 28 U.S.C. § 1391(b)(2) as a substantial
part of the events giving rise to the claim occurred in the Eastern District of Pennsylvania.

6. This Court has personal jurisdiction over the Defendant because the Defendant is
a citizen of the Commonwealth of Pennsylvania and conducts business within the
Commonwealth.

7. An actual and justiciable controversy exists between the parties with respect to the

rights of the parties under a policy of liability insurance.

FACTS
A. Underlying Accident
8. This matter arises out of an accident which allegedly occurred on or about July

11, 2017 at Sam’s Club located at 3796 Easton Nazareth Highway, Easton, PA (hereinafter
“Sam’s Club”).

9. It is alleged Stan Giercyk was severely injured while performing sprinkler work at
Sam’s Club.

10. It is alleged at the time of his injuries, Stan Giercyk was employed by Harring by
Harring Fire Prevention, LLC (hereinafter “Harring”.

11. On January 18, 2017, Wagner entered into a contract with Wal-Mart Stores, Inc.
relating to a renovation project to be performed at Sam’s Club located at 3796 Easton Nazareth

Highway, Easton, PA (hereinafter “Sam’s Club”).

B. Underlying Lawsuit
12. On December 28, 2018, as a result of his alleged injuries, Stan and Michelle

Giercyk filed a Complaint in the Pennsylvania Court of Common Pleas of Philadelphia County

 
Case 5:20-cv-00553-KSM Document 1 Filed 01/30/20 Page 6 of 111

against Wagner and Sam’s Club (“Underlying Complaint”). See the Underlying Complaint
attached as Exhibit “A”.

13. Underlying Plaintiff Stan Giercyk was employed by Harring.

14. In the Underlying Complaint, Stan and Michelle Giercyk allege Wagner
possessed, controlled and/or supervised the site and the work on the project; and that Wagner
maintained control over the safety of the worksite and owed a duty to those persons engaged in
the performance of working on the site to provide a reasonably safe environment, free from
unreasonable and dangerous to perform construction work. See Exhibit A, generally.

15. The Underlying Complaint avers as a result of Wagner’s negligence and
carelessness Stan Giercyk allegedly sustained severe electrical shock injuries, permanent nerve
damage in his legs and hands, two carpal tunnel surgeries, two labral tears requiring a shoulder
replacement, PTSD, and a crushed tooth. See id.

C. Wagner’s Subcontracts

16. On January 25, 2017, Wagner entered into a subcontract with Harring relating to
sprinkler work at Sam’s Club.

17. Maximus Electric Services (hereinafter “Maximus”), an electrical subcontractor,
entered into a subcontract agreement with general contractor Wagner on February 1, 2017
relating to work to be performed at the Sam’s Club.

18. Pursuant to the subcontract agreement, Wagner was to be an additional insured on

any Commercial Liability insurance policy issued to Maximus.

 
Case 5:20-cv-00553-KSM Document 1 Filed 01/30/20 Page 7 of 111

D. Great Lakes’ Policy of Insurance

19. Effective July 11, 2017 to July 11, 2018, Great Lakes issued a Commercial
General Liability policy, number GLSP005058 (the “Policy”), to Richard Hortsman d/b/a
Maximus Electric Services. See Great Lakes policy GLSP005058 attached as Exhibit “B”.

20. Pursuant to an Additional Insured Endorsement contained in the Policy, Wagner
was named as an Additional Insured subject to various limitations and subject to policy
provisions, exclusions, and endorsements.

21. Inrelevant part, the Policy provides:

COMMERCIAL GENERAL LIABILITY COVERAGE
FORM

SECTION I - COVERAGES

COVERAGE A BODILY INJURY AND PROPERTY

DAMAGE LIABILITY
1. Insurance Agreement
a. We will pay those sums that the insured becomes

legally obligated to pay as damages because of
“bodily injury” or “property damage” to which this
insurance applies. We will have the right and duty
to defend the insured against any “suit” seeking
those damages. However, we will have no duty to
defend the insured against any “suit” seeking
damages for “bodily injury” or “property damage”
to which this insurance does not apply. We may, at
our discretion, investigate any “occurrence” and
settle any claim or “suit” that may result.

* * *
See Exhibit A at CG 00 01 04 13 page 1.
22. The Policy contains the following exclusions:

2. Exclusions

This insurance does not apply to:

 
Case 5:20-cv-00553-KSM Document 1 Filed 01/30/20 Page 8 of 111

d. Workers’ Compensation And Similar Laws

Any obligation of the insured under a workers’
compensation, disability benefits or unemployment
compensation law or similar law.

e. Employer’s Liability
“Bodily injury” to:

(1) An “employee” of the insured arising out of
and in the course of:

(a) Employment by the insured; or

(b) Performing duties related to the
conduct of the insured’s business; or

(2) The spouse, child, parent, brother or sister of
that “employee” as a consequence of
Paragraph (1) above.

This exclusion applies whether the insured may be
liable as an employer or in any other capacity and to
any obligation to share damages with or repay
someone else who must pay damages because of the
injury.

This exclusion does not apply to liability assumed
by the insured under an “insured contract”.

* * *
See Exhibit B at CG 00 01 04 13 page 2.

23. The Policy contains a Contractual Liability Limitation endorsement which

provides:
CONTRACTUAL LIABILITY LIMITATION

This endorsement modifies insurance provided under the
following:

COMMERCIAL GENERAL LIABILITY COVERAGE
PART

 
Case 5:20-cv-00553-KSM Document 1 Filed 01/30/20 Page 9 of 111

PRODUCTS/COMPLETED OPERATIONS LIABILITY
COVERAGE PART

The definition of “insured contract” in the DEFINITIONS Section
is replaced by the following:

“Insured contract” means:

a. A contract for a lease of premises. However, that portion
of the contract for a lease of premises that indemnifies any
person or organization for damage by fire to premises while
rented to you or temporarily occupied by you with
permission of the owner is not an “insured contract”;

b. A sidetrack agreement;

c. Any easement or license agreement, except in connection
with construction or demolition operations on or within 50
feet of a railroad;

d. An obligation, as required by ordinance, to indemnify a
municipality, except in connection with work for a
municipality;

e. An elevator maintenance agreement.

See Exhibit B at CG 21 39 10 93.
24. The Policy contains an Injury to Independent Contractors or Subcontractors and

Their Workers endorsement which provides:

INJURY TO INDEPENDENT CONTRACTORS OR
SUBCONTRACTORS AND THEIR WORKERS

EXCLUSION
THIS ENDORSEMENT CHANGES THE POLICY. PLEASE
READ IT CAREFULLY.
This endorsement modifies insurance provided under the
following:
COMMERCIAL GENERAL LIABILITY
COVERAGE PART

The following exclusion is added to Paragraph 2. Exclusions of
SECTION I — COVERAGE A - BODILY INJURY AND
PROPERTY DAMAGE LIABILITY and, to Paragraph 2.

 

 
Case 5:20-cv-00553-KSM Document 1 Filed 01/30/20 Page 10 of 111

Exclusions of SECTION I — COVERAGE B — PERSONAL
AND ADVERTISING INJURY:

2. Exclusions

99 66

This insurance does not apply to “bodily injury”, “property
damage”, or “personal and advertising injury” sustained by:

(1) Any independent contractor or subcontractor hired
by you or on your behalf; or

(2) Any employee, leased worker, casual worker,
temporary worker, or volunteer worker of any
independent contractor or subcontractor hired by
you or on your behalf.

This exclusion applies:

(1) Whether the insured may be liable as an employer
or in any other capacity;

(2) To any obligation to share damages with or repay
someone else who must pay damage of the injury;
or

(3) To liability assumed by the insured under an
“insured contract”.

An independent contractor or subcontractor will be
considered to be hired by you or on your behalf if the
independent contractor or subcontractor was hired directly
by any insured or was hired by another independent
contractor or subcontractor who was hired by any insured.

See Exhibit B at GLK 4053 GL 01 10.
25. The Policy contains an Additional Insured endorsement providing:

ADDITIONAL INSURED — OWNERS, LESSEES OR
CONTRACTORS — SCHEDULED PERSON OR
ORGANIZATION

This endorsement modifies insurance provided under the
following:

COMMERCIAL GENERAL LIABILITY COVERAGE
PART

 
Case 5:20-cv-00553-KSM Document 1 Filed 01/30/20 Page 11 of 111

 

SCHEDULE
Name Of Additional Insured Location(s) Of Covered
Person(s) Or Organization Operations

 

Wagner Development Company,
Inc.

2275 Swallow Hill Rd

Building 800

PITTSBURGH, PA 15220

 

All jobsite locations of the Named
Insured

 

 

Information required to complete this Schedule, if not shown above,

will be shown in the Declarations.

 

A. Section IT — Who Is An Insured is amended to include as
an additional insured the person(s) or organization(s)
shown in the Schedule, but only with respect to liability for
“bodily injury”, “property damage” or “personal and
advertising injury” caused, in whole or in part, by:

1. Your acts or omissions;
2. The acts or omissions of those acting on your
_ behalf;

in the performance of your ongoing operations for the
additional insured(s) at the location(s) designated above.

However:

1. The insurance afforded to such additional insured
only applies to the extent permitted by law; and

2. If coverage provided to the additional insured is
required by a contract or agreement, the insurance
afforded to such additional insured will not be
broader than that which you are required by the
contract or agreement to provide for such additional

insured.

* *

See Exhibit B at CG 20 10 04 13 at page 1.

 

 
Case 5:20-cv-00553-KSM Document 1 Filed 01/30/20 Page 12 of 111

26. Wagner has demanded insurance benefits for the claims asserted in the
Underlying Complaint from Great Lakes as an Additional Insured under the Policy issued to
Maximus.

27. On January 28, 2020, Great Lakes issued a Disclaimer/Denial of Coverage letter
to Wagner relying on various policy provisions, exclusions, and endorsements.

COUNT I DECLARATORY RELIEF

28. Great Lakes incorporates herein by reference all prior paragraphs of this
Complaint as if set forth herein and at length.

29. An actual controversy exists as to whether, based upon the terms, definitions,
declarations, endorsements, exclusions, conditions, and/or other policy language included in the
Policy at issue, Great Lakes has an obligation to defend and indemnify Wagner for the claims
asserted against Wagner in the Underlying Complaint commenced by Stan and Michelle
Giercyk.

30. Plaintiff, Great Lakes, seeks a declaration that it owes no coverage to Wagner for
the claims asserted by Stan and Michelle Giercyk in the Underlying Complaint based upon the
terms, definitions, declarations, endorsements, exclusions, conditions, and/or other policy
language included in the Policy at issue.

31. Stan Giercyk, at the time of the alleged incident, was an employee of Harring, a
subcontractor hired by Wagner.

32. The subject policy does not provide coverage for any obligation of an insured
under workers’ compensation, disability benefits, or any similar law. See Workers’

Compensation And Similar Laws Exclusion at Exhibit B at CG 00 01 04 13 page 2.

 
Case 5:20-cv-00553-KSM Document 1 Filed 01/30/20 Page 13 of 111

33. | Wagner, as the general contractor, was required to obtain workers’ compensation
insurance providing benefits to Stan Giercyk pursuant to the Pennsylvania Workers’
Compensation Act.

34. Stan Giercyk was working in the course and scope of his employment at the time
of the alleged injuries, and is therefore entitled to workers compensation benefits for the alleged
injuries sustained.

35. Therefore, the Workers’ Compensation And Similar Laws Exclusion bars
coverage to Wagner for the claims asserted against it in the Underlying Complaint.

36. | The Employer’s Liability Exclusion precludes coverage for bodily injury to an
employee arising out of and in the course of employment by the insured or while preforming
duties related to the insured’s business. See Employer’s Liability Exclusion at Exhibit B at CG
00 01 04 13 page 2.

37. Stan Giercyk alleges he sustained a bodily injury arising out of and in the course
of his employment with Wagner, via the subcontract with Harring.

38. Stan Giercyk’s alleged bodily injuries occurred while he was performing duties
related to the conduct of Wagner’s business.

39. Therefore, the Employer’s Liability Exclusion precludes coverage to Wagner for
the claims asserted against it in the Underlying Complaint.

40. The subject policy does not provide coverage for bodily injury sustained by any
employee of any subcontractor or independent contractor hired by any insured. See The Injury
To Independent Contractors Or Subcontractors And Their Workers Exclusion at Exhibit B at
GLK 4053 GL 01 10.

41. | Wagner is an insured under the subject policy.

10

 

 
Case 5:20-cv-00553-KSM Document 1 Filed 01/30/20 Page 14 of 111

42. Stan Giercyk is an employee of a subcontractor hired by Wagner.

43. The Policy does not provide coverage for bodily injuries sustained by any
employee of a subcontractor hired by Wagner.

44, Therefore, the Injury To Independent Contractors Or Subcontractors And Their
Workers Exclusion precludes coverage to Wagner for the claims asserted against it in the
Underlying Complaint.

45. Under the terms, definitions, declarations, endorsements, exclusions, conditions,
and/or other policy language in the Policy at issue, coverage is excluded for the loss described
above.

46. Plaintiff Great Lakes reserve the right to amend and/or supplement the allegations
with regard to coverage as this litigation progresses.

WHEREFORE, Plaintiff Great Lakes Insurance SE, respectfully request Declaratory
Relief, pursuant to applicable law, in the form of an Order that:

a. Plaintiff Great Lakes has no duty under Policy No. GLSP005058 to defend
or to pay defense costs to or on behalf of Wagner Development Company,
Inc. with regard to the claims asserted against Wagner Development
Company, Inc. in the underlying Complaint by Sam and Michelle Giercyk
arising from injuries allegedly sustained on July 11, 2017;

b. Plaintiff Great Lakes has no duty under Policy No. GLSP005058 to
indemnify Wagner Development Company, Inc. with regard to the
allegations in the underlying Complaint, or any other action asserted by

any party as a result of the July 11, 2017 accident;

11

 

 
Case 5:20-cv-00553-KSM Document 1 Filed 01/30/20 Page 15 of 111

c. Plaintiff Great Lakes has no duty under Policy No. GLSP005058 to pay
any monies to or on behalf of Wagner Development Company, Inc. with |
regard to the Underlying Complaint or on any other action asserted by any
other party as a result of the accident of July 11, 2017; and

d. Such further relief as deemed appropriate by the Court.

Respectfully submitted,

WRIGHT & O’DONNELL, P.C.

By: Yow) Sul?)
Sheila E. O’Donnelf;Esquire
Daniel S. Strick, Esquire
725 Skippack Pike, Suite 230
Blue Bell, PA 19422
Phone: (610) 940-4092
Facsimile: (610) 940-4001
Attorneys for Great Lakes Insurance SE

Date: January 29, 2020

12

 
Case 5:20-cv-00553-KSM Document 1 Filed 01/30/20 Page 16 of 111

 

 

 

EXHIBIT “A”

 

 

 

 

 
Case 5:20-cv-00553-KSM Document 1 Filed 01/30/20 Page 17 of 111

Court of Common Picas of Philadelphia County

Trial Division

Civil Cover Sheet

 

7 DECEMBER 2018

E-Filing Numbidr: 1822055033

For Prot honolary Use only (Docket Number)

603197

 

 

 

' PLAINTIFE'S ADDRESS
4 SUNIPER STREET

VINELAND NJ 19116

 

> PLAINTIFF'S NAME

"PLAINTIFF'S S ‘ADDRESS

PLAINTIFE'S NAME DEFENDANT'S NAME

STAN GTERCYX SAM'S WEST, INC. D/B/A SAM'S CLUB, ALIAS: SAM'S
CLUB

PLAINTIFFS ADDRESS | DEFENDANT'S ADDRESS _ eee
440 JUNIPER STREET 124 WEST CAPITOL AVE. SOITE 1900

; VINELAND NJ 19116 LITTLE ROCK AR 72201

PLAINTIFF'S NAME DEFENDANT'S NAME
MICHELLE GIERCYK WAGNER DEVELOPMENT COMPANY, INC,

 

| DEFENDANT'S ADDRESS

PITTSE URGH PA 15220

DEFENDANT'S NAME

DEFENDANT'S ADDRESS

 

2275 SWALLGW HILL ROAD BUILDING 800

 

 

COMMENCEMENT OF ACTION
i) Complaint [7] Petition Action

CF weritof Summons 1 transfer From Other Juri

 

C1 Notice of Appeal

sdictions

 

 

 

TOTAL NUMBER OF PLAINTIFFS «| TOTAL NUMBER OF DEFENDANTS
2 2
{

AMOUNT IN CONTROVERSY COURT PROGRAMS
oO | (CT arbitration a

$50.000.00 or less wy Fury oo
Ed] More than $30,000.00 C1 Non-dury Cc]

CI other: :
CASETYPEANDCODE nT
20 - PERSONAL INJURY - OTHER

“STATUTORY BASIS FOR CAUSE OF ACTION

LJ Commerce
(7) Minor Court Appeal
C Statutory Appeals

Mass Tart
Savings Action
Petition

 

7] Settlement
CJ Minors
TO wepvsurvival

 

: RELATED PENDING CASES (LIST BY CASE CAPTION AND DOCKET NUMBER}

FILED 1S CASE S
PRO PROTHY
DEC 28 2018
M. BRYANT

 

COORDINATION ORDER?

UBJECT TO

YES NO

 

 

TO THE PROTHONOT A RY:

 

 

 

Kindly enter my appearance on behalf of Plaintitf/Pectitioncr/Appellant: STAN GIERCYK , MICHELLE GTERCYK
Papers may be served at the address set forth below.
P MANE OF PLAINTIFF'S/PETITIONER'S/APPELLANT'S ATTORNEY i ADDRESS
ROBERT J. MONGELOZZT one LIBERTY PLACE 52ND FLOOR
1650 MARKET ST.
PHONE NUMBER | FAX NUMBER PHILADELPHIA PA 19163
(215) 456-8282 | (215)496-0999

SUPREME COURT IDENTIFICATION NO.
36283

 

E-MAIL ADDRESS
VSmith@smbb.com

 

SIGNATURE OF FILING ATTORNEY OR PARTY
ROBERT MONGELOZZI

 

 

 

OATE SUBMITTED

oe

amber 28,

Friday,

 

 

2018,

 

 
Case 5:20-cv-00553-KSM Document 1 Filed 01/30/20 Page 18 of 111

SALTZ, MONGELUZZI, BARRETT & BENDESKY, P.C.
BY: ROBERT J. MONGELUZZI/JEFFREY P. GOODMAN/MICHAEL BUN JE

     
  

Filed d jana A

 

 

IDENTIFICATION NO: 36283/309433/3 14776 28 1
1650 MARKET STREET
52ND FLOOR
PHILADELPHIA, PENNSYLVANIA 19103
(215) 496-8282
STAN GIERCYK and MICHELLE PHILADELPHIA COUNTY
GIERCYK, h/w COURT OF COMMON PLEAS
440 Juniper Street
Vineland, NJ 19116 DECEMBER TERM, 2018
Plaintiff No.:
“Vs,
JURY OF 12 DEMANDED

ISAM’S WEST, INC. d/b/a SAM’S CLUB
c/o The Corporation Company

124 West Capitol Avenue, Suite 1900
Little Rock, AR 72201

AND

WAGNER DEVELOPMENT COMPANY,
INC.

2275 Swallow Hill Road, Building 800
Pittsburgh, PA 15220

Defendants

 

THIS IS NOT AN ARBITRATION

MATTER

 

 

 

COMPLAINT —

CIVIL ACTION

 

 

“NOTICE

“You have been sued in court. Ifyou wish to defend against the claims set forth
in the following pages, you must take action within twenty (20) days after this
complaint and notice are served, by entering 2 weilten appearance personally or by
an attorney and filing in writing with the court your defenses or objections to the
claims set forth against you. You are warmed that if you fail to do so the cose may
proceed without you and a judgment may be entered against you by the court
without further notice for any money claimed in the complaint or for any other
claim or relicf requested by the plaintiff, You may lose money or property or other
rights important to you.

“YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE.
IF YOU DO NOT HAVE A LAWYER OR CANNOT AFFORD ONE, GO
TO OR TELEPHONE THE OFFICE SET FORTH BELOW TO FIND OUT
WHERE YOU CAN GET LEGAL HELP,

THIS OFFICE CAN PROVIDE YOU WITH INFORMATION ABOUT
HIRING A LAWYER.

IF YOU CANNOT AFEORD 'O HIRE A LANYER, THIS OFFICE MAY
BE ABLE TO PROVIDS YOU WITIL INFORMATION ABOUT AGENCIES
THAT MAY OFFER LEGAL SERVICES TO ELIGIBLE PERSONS AT A
REDUCED FEE OR NO FEE.

“AVISO

“Le han demandado cn corte, $i usted guiere defenderse contra las demandas
nombradas en las pipinas siguientes, tiene veinte (20) dias, a partir de recibir esta
demanda y 1a notification para entablar personalmente o por un abogado una
comparecencia escrita y tambitn para entablar con [a corte cn forma escrita sus defensas
y objeciones a las demandus contra usted. Sea avisado que si usted no se deficnde, cl
caso pucde continuar sin usted y la corte puede incorporar un juicio contra usted sin
previo aviso para conseguir el dinero demandado en cl picito o para conseguir culquier
Otra deimanda o alivio solicitados por el demandante, Usted puede perder dinero 0
propiedad u otros derechos importantes para usted,

USTED DEHE LLEVAR ESTE DOCUNENTO A SU ABOSKDO
INMEDIATAMENTE. SI USTED NO TWENE ABOGADO (0 NO TIENE DINERO
SUPICIENTE PARA PARGAR A UN ADOGADO), VAYA EN PERSONA D LLANE
POR TRLEFONO LA OFICINA NOMBRADA ABAJO PARA AVFRIGUAR DONDE SE
PUEDE CONSEGUIR ASSISTENCIA LEGAL. ESTA OFICINA PUSDS
PROPORCIONARIE TA INFORMACION SOBRE CONTRATAR A UR ABOGADO,

SI USTED NO TENE DINERO SUSICIERTE P&RA PAGAR A UN ABOGADO,
ESTA OFICINA PUEDE PROPORCIONARLE THEORMACION SOBRE AGENCIAS
QUR OFRECEW SERVICIOS LEGALES A PERSOSAS QUE CUMPLEN LOS
REQUISITOS PARA UN HONORARTO REDUCIDO G NINGUN HONORARTO,

ASSOCIACION DE LICENDTANOS DE FILADELEIA

 

 

Ca

 

se 1D: 181203197

 
Case 5:20-cv-00553-KSM Document 1 Filed 01/30/20 Page 19 of 111

 

 

PHILADELPHIA BAR ASSOCIATION SERVICO DE REFERENCK E INFORMACION LEGAL
LAWYER REFERRAL and INFORMATION SERVICE One Reading Center

Gne Reading Center Fliludelfia, Pennsylvania 19107
Fhiladelphia, Pennsylvania 19107 Telefono: (215) 236-1701”

{215) 238-1701"

 

 

 

INTRODUCTION
1. On or about July 11, 2017, Stan Giercyk was a business invitee at the Easton,
Pennsylvania Sam’s Club store, located at 3796 Easton-Nazareth Highway, Easton, PA 18045.
2. Stan Giercyk’s employer, Harring Fire Protection, LLC, was hired by general
contractor Wagner Development Company, Inc. to install sprinkler lines at the Sam’s Club.
3. While installing the new sprinkler lines in the Sam’s Club freezer room, Stan

Giercyk came in contact with live electrical wires which, outrageously, dangled freely from the

ceiling,

 

Case 1D: 181203197

 
Case 5:20-cv-00553-KSM Document 1 Filed 01/30/20 Page 20 of 111

4. Stan Giercyk came into contact with the unsecured wires and sustained electrical
shock injuries.

5. Stan Giercyk was rushed to St. Luke’s Hospital in Bensalem, Pennsylvania, where
he was diagnosed with excruciating electrical burns and shock injuries.

6. Stan Giercyk was 40 years old at the time of the accident.

7. As a result of the accident, Stan Giercyk sustained devastating and traumatic
injuries, forever altering the course of his life.

PARTIES

8. Plaintiffs, Stan and Michelle Giercyk, are adult citizens of the State of New
Jersey, residing at 440 Juniper Street, Vineland, NJ 19116.

9. Defendant, Sam’s West, Inc., d/b/a Sam’s Club (“Sam’s Club”) is a corporation or
other business entity organized and existing under the laws of Arkansas with an agent for service
at 124 West Capitol Avenue, Suite 1900, Little Rock, AR 72201.

10. At all times relevant hereto, Defendant Sam’s Club was acting by and through its
agents, servants and/or employees who were acting within the course and scope of their agency,
service and/or employment with Sam’s Club.

11. Defendant Sam’s Club purposely established significant contacts in Pennsylvania,
has carried out and continues to carry out substantial, continuous and systematic business
activities in Pennsylvania and regularly conducts business in Philadelphia County.

12. Defendant, Wagner Development Company, Inc. (“Wagner”) is a corporation or
other business entity organized and existing under the laws of Pennsylvania with a place of

business at 2275 Swallow Hill Road, Building 800, Pittsburgh, PA 15220.

Case ID: 181203197

 
Case 5:20-cv-00553-KSM Document 1 Filed 01/30/20 Page 21 of 111

13. + Atall relevant times, Defendant Wagner was acting by and through its agents,
servants and/or employees who were acting within the course and scope of their agency, service
and/or employment with Wagner.

14. Defendant Wagner purposely established significant contacts in Pennsylvania, has
carried out and continues to carry out substantial, continuous and systematic business activities
in Pennsylvania and regularly conducts business in Philadelphia County.

15, At all relevant times, Defendant, Sam’s Club, jointly and/or individually owned, |
operated, managed, maintained and/or controlled the Sam’s Club store premises located at 3796
Easton-Nazareth Highway, Easton, PA 18045.

STATEMENT OF FACTS

16, On July 11, 2017, Plaintiff, Stan Giercyk, was an employee of Harring Fire
Protection, LLC (“Harring Fire”) and was lawfully working at a renovation project at a Sam’s
Club store located at 3796 Easton-Nazareth Highway, Easton, PA 18045.

17. On July 11, 2017, workers from Harsing Fire were installing new fire sprinkler
lines in the freezer room of the Sam’s Club. At the same time, workers from Wagner, the
general contractor, were completing other portions of the renovation.

18.  Atall relevant times, Stan Giercyk was lawfully on the premises of the Sam’s
Club project as a business invitee, to whom the Defendants owed the highest duty of care.

19. Atallrelevant times, Defendant Wagner was the general contractor in charge of
the Sam’s Club project.

20.  Atall relevant times, one or more Defendants controlled and/or were responsible
for the work and the supervision of the work being performed at the Sam’s Club, and were

responsible for the safety of the workers at the Sam’s Club, including Stan Giercyk.

Case LD: 181203197

 
Case 5:20-cv-00553-KSM Document 1 Filed 01/30/20 Page 22 of 111

21. On July 11, 2017, Stan Giercyk was on top of massive refrigerator units in the
Sam’s Club freezer room, installing lines for new fire sprinklers.

22. As Stan Giercyk made his way across the top of the refrigerators, he was
confronted with the above pictured wires dangling from the freezer room’s ceiling,

23. There was no indication and/or warning that the dangling wires were energized.

24. Plaintiff, Stan Giercyk, came into contact with the energized wires and was
immediately shocked.

25. Plaintiff, Stan Giercyk, suffered catastrophic, permanent, debilitating and life-
altering injuries, as discussed more fully below.

26. Prior to approximately 11:00 a.m. on July 11, 2017, Defendants knew or should
have known of the unsafe working conditions in the Sam’s Club freezer room, and had a duty to
warn and safeguard workers, including Stan Giercyk, from the dangers posed by the unsafe
working conditions.

27. Defendants had a duty to provide workers, including Stan Giercyk, with a safe
place to work, including a duty to inspect the work being performed and the worksite.

28. Defendants, by and through their agents, servants, workmen and/or employees,
breached their duties owed to Plaintiff, Stan Giercyk, by failing to adequately inspect and
monitor the work performed, failing to ensure the workers were provided with a safe workspace,
and/or failing to enforce/establish practices and/or procedures to protect and/or warn workers of
the dangerous conditions at the Sam’s Club, namely live and/or cnergized electric wires hanging
from the freezer room ceiling.

29. Asa direct and proximate result of the carelessness, negligence, gross negligence,

recklessness and other liability-producing conduct of the Defendants, Stan Giercyk was forced to

Case 1D: 181203197

 
Case 5:20-cv-00553-KSM Document 1 Filed 01/30/20 Page 23 of 111

suffer serious, disabling and permanent injuries, including but not limited to: severe electrical
shock injuries; permanent nerve damages in his legs and both hands; two (2) carpal tunnel
surgeries; two (2) labral tears, which require a shoulder replacement; PTSD; severe emotional
and psychological injuries; and a crushed tooth and TMS.

30. He has in the past and may in the future require medicines, medical care and
treatment; he has in the past and may in the future continue to be compelled to expend monies
and incur further obligations for such medical care and treatment; he has in the past and may in
the future continue to suffer agonizing aches, pains and mental anguish; he has in the past and
may in the future continue to be disabled from performing his usual duties, occupations and
avocations, all to his great loss and detriment.

a, Asa direct and proximate result of the conduct of Defendants, Stan Giercyk has
in the past required, continues to require, and may in the future require, medical
treatment and care, and has in the past, continues presently, and may in the future
incur the cost of medicines, medical care, hospitalizations, treatment, future
operations, testing, and rehabilitation and attempt to alleviate and/or cure his
condition.

b. Asa direct and proximate result of the carelessness, negligence, gross negligence,
recklessness and other liability-producing conduct of Defendants, Stan Giercyk
has in the past and continues to suffer pain, disfigurement, scarring, loss of
independence, mental anguish, humiliation, embarrassment, fear, loss of well-
being, inability to enjoy the normal pleasures of life, and restrictions on his ability

to engage in normal activities and pleasures of life, and other intangible losses.

Case ID: 181203197

 
Case 5:20-cv-00553-KSM Document 1 Filed 01/30/20 Page 24 of 111

c. Asa direct and proximate result of the carelessness, negligence, gross negligence,
recklessness and other liability-producing conduct of Defendants, Stan Giercyk
has been prevented and will be prevented in the future from performing his usual
duties, activities, occupations and avocations and has suffered a loss of earnings
and a loss of earning capacity.

31. Asa direct and proximate result of the carelessness, negligence, gross negligence,
and other liability-producing conduct of the Defendants, Plaintiff, Michelle Giercyk has suffered
and makes claims for the loss of consortium and deprivation of her husband’s love,
companionship, comfort, affection, society, moral guidance, intellectual strength and physical
assistance as well as the loss of the assistance and earnings of her husband.

32. Defendants are jointly and severally liable for the injuries and damages suffered
by Plaintiffs.

33. Plaintiffs aver that their injuries and damages were caused solely by the acts of
Defendants jointly and/or individually and/or through their joint and individual agents, servants,
workmen and/or employees as hereinbefore and hereinafter set forth.

COUNT I-—- NEGLIGENCE
STAN GIERCYK v. WAGNER DEVELOPMENT COMPANY, INC,

34. Plaintiffs incorporate all preceding paragraphs of this Complaint as if the same

were set forth at length herein.

35. At all relevant times, Defendant Wagner served as the general contractor on the

Sam’s Club project.

36.  Atall relevant times, Defendant Wagner possessed, controlled and/or supervised

the site and the work on the project.

Case ID: 181203197

 

 
Case 5:20-cv-00553-KSM Document 1 Filed 01/30/20 Page 25 of 111

37. At all relevant times, Defendant Wagner undertook the supervision of the work
being performed at the Project, and in connection therewith, established plans, recommendations,
designs, procedures and specifications for the performance of said work.

38.  Atall relevant times, Defendant Wagner maintained control over the safety of the
worksite and inspected, supervised and/or supplied materials, equipment and personnel for the
project.

39. Defendant Wagner, having undertaken the inspection and supervision of the work,
owed a duty to those persons engaged in the performance of said work, including Stan Giercyk, a
business invitee, to provide a reasonable safe environment, free from unreasonable and
dangerous hazards, within which to perform the construction work.

40. Defendant Wagner had a duty to adopt, promulgate and enforce proper, adequate,
necessary and appropriate standards, guidelines and procedures for the establishment and
maintenance of workplace and work site safety for the protection of the construction personnel,

including Stan Giercyk.

41. Prior to the accident, Defendant Wagner knew or should have known of the
existence of the hazardous conditions then and there existing on the project.

42. Prior to the accident, Defendant Wagner knew or should have known of the
existence of the hazardous conditions that caused the accident in which Stan Giercyk sustained
his serious, permanent and debilitating injuries.

43.  Atall relevant times, Defendant Wagner knew or should have known that the
construction work being performed by Stan Giercyk posed special risks of construction
workplace injuries and that important precautions must be taken and safety diligence exercised at

all times.

Case 11D: 181203197

 

 
Case 5:20-cv-00553-KSM Document 1 Filed 01/30/20 Page 26 of 111

44. At all relevant times, Defendant Wagner had a duty to warn person who would be
on the project, and to safeguard business invitees, including Stan Giercyk, from hazardous
conditions.

45. At all relevant times, Defendant Wagner, individually, jointly and/or severally,
maintained certain responsibilities and obligations for the Sam’s Club renovation project,
including responsibilities for keeping said project free from hazards, the responsibility not to
create dangerous conditions by their activities thereon, and to implement and enforce all safety
precautions, including, but not limited to, assuring that adequate safety equipment and
procedures were in place, warning contractors and subcontractors about safety hazards, and
ensuring that the work was being performed to meet all applicable safety rules and regulations, in
conformance with best practices in the construction industry.

| 46. Defendant Wagner, by and through their agents, servants, workmen and/or
employees, acted negligently, carelessly and/or recklessly, both generally and in the following
particular respects:

a. Failing to provide Stan Giercyk with a safe place in which to work;

b. Failing to properly develop, plan, plot, design, coordinate, supervise, inspect,
maintain, manage, sequence and control the construction work and the
construction site premises;

c. Failing to properly inspect or require that others under their control inspect the
project thoroughly and regularly to identify, remedy and post warnings about
dangerous and hazardous conditions;

d. Failing to properly train, supervise, manage and equip their employees;

Case 1D: 181203197

 
Case 5:20-cv-00553-KSM Document 1 Filed 01/30/20 Page 27 of 111

e. Failing to hire competent employees, safety inspectors, contractors,
subcontractors, advisors, managers, equipment providers, material suppliers and
others to ensure a safe workplace free of hazards;

f. Failing to warn Stan Giercyk, a business invitee, of the unsafe conditions and
working habits existing at the project;

g. Exposing Stan Giercyk, a business invitee, to unreasonable danger by failing to
adopt, enact, employ and enforce proper and adequate safety programs,
precautions, procedures, training, supervision, measures and plans; .

h. Failing to ensure that all contractors, subcontractors, material suppliers and others
engaged on the project site comply with all federal and state statutes, local
ordinances, and all other rules, enactments or regulations-applicable, or in effect,
be they administrative, industry-wide or otherwise pertaining to the performance
of construction work, including but not limited to applicable OSHA regulations;

i. Failing to ensure that all contractors, subcontractors, material suppliers and others
engaged on the project furnished materials and equipment and performed
renovation services in conformity with the standard of care prevailing in the
industry at the time in question;

j. Performing and furnishing construction services in a wholly inadequate, unsafe
and negligent manner;

k. Failing to ensure that a “Competent Person” who is capable of identifying existing
and predictable hazards in the surroundings or working conditions which are

unsanitary, hazardous, or dangerous to employees, and who has authorization to

Case ID: 181203197

 
Case 5:20-cv-00553-KSM Document 1 Filed 01/30/20 Page 28 of 111

take prompt corrective measures to eliminate them is present on the construction
site and in a position of authority at all times;

1. Failing to properly supervise the performance of the construction work, including
the work of all contractors, subcontractors, material suppliers and others engaged
on the project site;

m. failing to cease the construction work being performed on the date of the accident
until proper and necessary precautions could be taken to safeguard business
invitees including Stan Giercyk;

n. failing to develop, implement and coordinate an accident prevention program
and/or a comprehensive safety program for all work being performed at the
project and/or failing to cease the work until an accident prevention program was
in place for all work being performed at the project;

0. failing to recommend, provide and enforce frequent inspections of the work area
and all equipment, procedures and devices necessary to assure a workplace free of
hazards;

p. failing to provide adequate safety equipment, materials, training and protection
for business invitees including Plaintiff;

q. failing to hire and retain a properly trained risk manager assigned to evaluate the
tasks for potential hazards, in order to minimize these hazards and timely
coordinate and train crews in applicable safety procedures;

r. failing to ensure proper procedures were in place for de-energizing electrical

wires during construction;

Case ID: 181203197

 

 
Case 5:20-cv-00553-KSM Document 1 Filed 01/30/20 Page 29 of 111

s, allowing live and/or energized wires to hang down in an area where Defendant
knew or should have known individuals would be working; and

t. failing to warn workers on-site of the presence of live and/or energized electrical
wiring in a construction zone.

47, By reason of the carelessness, negligence, gross negligence, recklessness and
other liability-producing conduct of Defendant Wagner, as aforesaid, Plaintiff, Stan Giercyk, has
sustained serious and permanently disabling injuries as more fully set forth above and
incorporated by reference as though fully set forth herein.

48. By conducting themselves as set forth above, Defendant Wagner’s acts and/or
omissions were a substantial factor in, a factual cause of, and/or increased the risk of Stan
Giercyk’s serious, debilitating and permanent injuries.

WHEREFORE, Plaintiff, Stan Giercyk, claims of Defendant, Wagner Development
Company, Inc., sums in excess of Fifty Thousand Dollars ($50,000.00) in damages, exclusive of
interest, costs, and damages, pursuant to Pa.R.C.P. §238, and brings this action to recover the

same,

COUNT I - NEGLIGENCE
STAN GIERCYK v. SAM’S WEST. INC. d/b/a SAM’S CLUB

49. Plaintiffs incorporate all preceding paragraphs of this Complaint as if the same
were set forth at length herein.
| 50. Atall relevant times, Defendant Sam’s Club possessed, controlled and/or
supervised all or part of the work being performed at the project on the date of the accident.
51. At all relevant times, Defendant Sam’s Club undertook the supervision of all or

part of the said work being performed at the Project, and in connection therewith, established

Case ID: 181203197

 
Case 5:20-cv-00553-KSM Document 1 Filed 01/30/20 Page 30 of 111

plans, recommendations, designs, procedures and specifications for the performance of said
work.

52.  Atall relevant times, Defendant Sam’s Club maintained control over the safety of
the worksite and inspected, supervised and/or supplied materials, equipment and personnel for
the work being performed on the date of the accident.

53. Defendant Sam’s Club, having undertaken the inspection and supervision of the
said work, owed a duty to those persons engaged in the performance of said work, including Stan
Giercyk, a business invitee, to provide a reasonably safe environment, free from unreasonable
and dangerous hazards, within which to perform the construction work.

54. Defendant Sam’s Club had a duty to adopt, promulgate and enforce proper,
adequate, necessary and appropriate standards, guidelines and procedures for the establishment
and maintenance of workplace and work site safety for the protection of the construction

personnel, including Stan Giercyk.

55. Prior to the accident, Defendant Sam’s Club knew or should have known of the

existence of the hazardous conditions then and there existing on the project.

56. Prior to the accident, Defendant Sam’s Club knew or should have known of the
existence of the hazardous conditions that caused the accident in Stan Giercyk sustained his

serious, permanent and debilitating injuries.

57.  Atall relevant times, Defendant Sam’s Club knew or should have known that the
construction work being performed by Stan Giercyk posed special risks of construction
workplace injuries and that important precautions must be taken and safety diligence exercised at

all times.

Case ID: 181203197

 
Case 5:20-cv-00553-KSM Document 1 Filed 01/30/20 Page 31 of 111

58. At all relevant times, Defendant Sam’s Club had a duty to warn persons who
would be on the project, and to safeguard business invitees, such as Stan Giercyk, from
hazardous conditions.

59. At all relevant times, Defendant Sam’s Club individually, jointly and/or severally,
maintained certain responsibilities and obligations for the Project, including responsibilities for
keeping said Project free from hazards, the responsibility not to create dangerous conditions by
their activities thereon, and to implement and enforce all safety precautions, including, but not
limited to, assuring that adequate safety equipment and procedures were in place, warning
contractors and subcontractors about safety hazards, and ensuring that the work was being
performed to meet all applicable safety rules and regulations, in conformance with best practices
in the construction industry.

60. Defendant Sam’s Club, by and through their agents, servants, workmen and/or
employees, acted negligently, carelessly and/or recklessly, both generally and in the following
particular respects:

a. failing to provide Plaintiff a safe place in which to work;

b. failing to properly develop, plan, plot, design, coordinate, supervise, inspect,
maintain, manage, sequence and control the construction work and the
construction site premises;

c. failing to properly inspect or require that others under its control inspect the
project thoroughly and regularly to identify, remedy and post warnings about
dangerous and hazardous conditions;

d. failing to properly train, supervise, manage and equip its employees;

Case ID: 181203197

 
Case 5:20-cv-00553-KSM Document 1 Filed 01/30/20 Page 32 of 111

e. failing to hire competent employees, safety inspectors, contractors,
subcontractors, advisors, managers, equipment providers, material suppliers and
others to assure a safe workplace free of hazards;

f. failing to warn Plaintiff, a business invitee, of the unsafe conditions and working
habits existing at the project;

g. exposing Plaintiff, a business invitee, to unreasonable danger by failing to adopt,
enact, employ and enforce proper and adequate safety programs, precautions,
procedures, training, supervision, measures and plans;

h, violating and failing to comply with all federal and state statutes, local ordinances,
and all other rules, enactments or regulations applicable, or in effect, be they
administrative, industry-wide or otherwise pertaining to the performance of
construction work, including but not limited to applicable OSHA regulations;

i. failing to ensure that all contractors, subcontractors, material suppliers and others
engaged on the project site complied with all federal and state statutes, local
ordinances, and all other rules, enactments or regulations applicable, or in effect,
be they administrative, industry-wide or otherwise pertaining to the performance
of construction work, including but not limited to applicable OSHA regulations;

j. failing to ensure that all contractors, subcontractors, and others engaged on the
project furnish materials and cquipment and perform construction services in
conformity with the standard of care prevailing in the industry at the time in
question;

k. failing to ensure that a "Competent Person" who is capable of identifying existing

and predictable hazards in the surroundings or working conditions which are

Case 1D: 18} 203197

 
Case 5:20-cv-00553-KSM Document 1 Filed 01/30/20 Page 33 of 111

unsanitary, hazardous, or dangerous to employees, and who has authorization to
take prompt corrective measures to eliminate them is present on the construction
site and in a position of authority at all times;

1. failing to properly supervise the performance of the construction work, including
the work of all contractors, subcontractors, material suppliers and others engaged
on the project site;

m. failing to cease the construction work being performed on the date of the accident
until proper and necessary precautions could be taken to safeguard business
invitees including Stan Giercyk;

n. failing to develop, implement and coordinate an accident prevention program
and/or a comprehensive safety program for all work being performed at the
project and/or failing to cease the work until an accident prevention program was
in place for all work being performed at the project;

o. failing to recommend, provide and enforce frequent inspections of the work area
and all equipment, procedures and devices necessary to assure a workplace free of
hazards;

p. failing to ensure proper procedures were in place for de-energizing electrical
wires during construction;

q. allowing live and/or energized wires to hang down in an area where Defendant
knew or should have known individuals would be working; and

r. failing to warn workers on-site of the presence of live and/or energized electrical

wiring in a construction zone.

Case ID: 181203197

 
Case 5:20-cv-00553-KSM Document 1 Filed 01/30/20 Page 34 of 111

61. Byreason of the carelessness, negligence, gross negligence, recklessness and
other liability-producing conduct of Defendant Sam’s Club, as aforesaid, Stan Giercyk has
sustained serious and permanently disabling injuries as more fully set forth above and
incorporated by reference as though fully set forth herein.

62. By conducting themselves as set forth above, Defendant Sam’s Club’s acts and/or
omissions were a substantial factor in, a factual cause of, and/or increased the risk of Stan
Giercyk’s serious, debilitating and permanent injuries.

WHEREFORE, Plaintiff, Stan Giercyk, claims of Defendant, Sam’s West, Inc. d/b/a
Sam’s Club, sums in excess of Fifty Thousand Dollars ($50,000.00) in damages, exclusive of

interest, costs, and damages, pursuant to Pa.R.C.P. §238, and brings this action to recover the

Same,

COUNT IV—LOSS OF CONSORTIUM
MICHELLE GIERCYK vy. ALL DEFENDANTS

63. Plaintiffs incorporate herein, by reference, all preceding paragraphs of this
Complaint as though fully set forth herein.

64. Plaintiff, Michelle Giercyk, is and was at all relevant times the wife of Plaintiff,
Stan Giercyk, and as such, is entitled to his society, companionship and services.

65. By reason of the Defendants’ carelessness, negligence, gross negligence,
recklessness and outrageous conduct, wife-plaintiff, Michelle Giercyk, has suffered the loss of
consortium and has been deprived of her husband’s love, companionship, comfort, affection,
society, moral guidance, intellectual strength and physical assistance and the loss of the
assistance and earnings of plaintiffthusband.

WHEREFORE, Plaintiff, Michelle Giercyk, claims of all Defendants, jointly and

severally, separate sums in excess of Fifty Thousand Dollars ($50,000.00) in damages, exclusive

Case ID: 181203197

 
Case 5:20-cv-00553-KSM Document 1 Filed 01/30/20 Page 35 of 111

of interest, costs, and damages, pursuant to Pa.R.C.P. §238, and brings this action to recover the

same.

SALTZ, MONGELUZZI, BARRETT &
BENDESKY, P.C.

BY: 4/ Robert J. Mongeluzzi
ROBERT J. MONGELUZZI
JEFFREY P. GOODMAN

MICHAEL A. BUDNER
Attorneys for Plaintiffs

Case ID: 181203197

 
Case 5:20-cv-00553-KSM Document 1 Filed 01/30/20 Page 36 of 111

VERIFICATION

The averments or denials of fact contained in the foregoing are true based upon the signer's
personal knowledge or information and belief. if the foregoing contains averments which are
inconsistent in fact, signer has been unable, after reasonable investigation, to ascertain which of the
inconsistent averments are true, but signer has knowledge or information sufficient to form a belief
that one of them is true. This Verification is made subject to the penalties of the 18 Pa. C.S. §4904,

telating to unsworn falsification to authorities.

SALTZ, MONGELUZZI, BARRETT & BENDESKY, P.C.
BY: 4/ Michael A. Budner

MICHAEL A. BUDNER

Aitorneys for Plaintiff

Dated: 12/28/2018

Case ID: 181203197

 
Case 5:20-cv-00553-KSM Document 1 Filed 01/30/20 Page 37 of 111

 

 

 

 

 

 

 

EXHIBIT “B”

 

 

 

 

 

 

 
Case 5:20-cv-00553-KSM Document 1 Filed 01/30/20 Page 38 of 111

GS616402

 

COMMERCIAL LINES POLICY The premium shown is a Minimum &
COMMON P OLICY DECLARATIONS™ charge. Upon audit, no premium

 

 

 

 

will be retumed if the exposure is less than
Great Lakes Insurance SE estimated.
POLICY NUMBER: GLSP005058 RENEWAL OF: GiLSP003890
Insured Name and Mailing Address Agent ior Rrakeranch MaHiadsAdare8$ insurance
Richard Horstman dba Maximus is not licensed by the Pennsylvania

Insurance Department and is subject to

Electric Services . . :
limited regulation. This insurance is NOT

110 Shafer Dr "

Suite 9 covered by the Pennsylvania Property and
Casualty Insurance Guaranty Association.

BRODHEADSVILLE PA 18322 Placed by: W.N. Tuscane Agency, 950

Highland Ave., Greensburg, PA_15601

 

 

 

 

This Certificate of Insurance is issued in accordance with the authorization granted under Contract No, 3928/2017
Undersigned by GREAT LAKES INSURANCE SE (hereinafter called “The Cornpany"} Hereon %: 100 %-

 

 

 

Policy Period: From _07/41/2017 To _07/11/2018 at 12:01 A.M. Standard Time at your mailing address shown above.

Form of Business: Individual [Partnership [_] Joint Venture ["] Trust [7 ]Limited Liability Company
Organization, including a Corporation (But not including a Partnership, Joint Venture or Limited Liability Company)

Business Description: __ Electrician

IN RETURN FOR THE PAYMENT OF THE PREMIUM, AND SUBJECT TO ALL THE TERMS OF THIS POLICY, WE AGREE
WITH YOU TO PROVIDE THE INSURANCE AND LIMITS AS STATED IN THIS POLICY.

THIS POLICY CONSISTS OF THE FOLLOWING COVERAGE PARTS FOR WHIGH A PREMIUM IS
INDICATED. THIS PREMIUM MAY BE SUBJECT TO ADJUSTMENT.

 

i
PREMIUM
| Commercial Property Coverage Part 3 NOT COVERED
Commercial General Liability Coverage Part
Commercial Inland Marine Coverage Part
Commercial Crime Coverage Part $ NOT COVERED
| Commercial Professional Liability Coverage Part $ NOT COVERED

| Terrorism Risk Insurance Act $ NOT COVERED

$
TOTAL ADVANCE PREMIUM $ aly

$
g NOT COVERED

 

Fees/Charges/Taxes

 

 

 

 

 

 

) $ SurplusLines Tax: 21.00 g $
: § Stamping Fee: 20.00 ¢ $
| $ Policy Fee: 75.00 § TOTAL CHARGES 3
| Forms and endorsement(s) made a part of this policy at time of issue: SEE SCHEDULE OF FORMS AND ENDORSEMENTS
enn re tenn wom OVETN Od Cf --~---- =a nner nnn
Correspondent Contact Surplus Lines Procuring Surplus Lines Tax/License No.
.N. Tuscano Agency, Inc. 22639

 

Greensburg, PA
[hMPET vain

Countersigned: Date: 07/12/2017
Countersigned by Authorized Representative

 

 

07/12/2017
SLA# Total # of Locations Date Issued Initials

GLK 1000 IL 04 17 Page 1 of 1

INSURED

 
Case 5:20-cv-00553-KSM Document 1 Filed 01/30/20 Page 39 of 111

GS618101

POLICY NUMBER: __GLSP005058

COMMERCIAL GENERAL LIABILITY COVERAGE PART DECLARATIONS

 

 

LIMITS OF INSURANCE (Insurance applies only for coverage for which a limit of insurance is shown)
General Aggregate Limit (other than Products - Completed Operations) $ 2,000,000

 

 

Products - Completed Operations Aggregate Limit '$ 2,000,000

Personal and Advertising Injury Limit $ 1,000,000 Any One Person or Organization
Each Occurrence Limit § 1,000,000

Damage to Premises Rented to You Limit $ _50,000 Any One Premises

Medical Expense Limit 3 5,000 Any One Person
LOCATION OF PREMISES COVERED BY THIS POLICY (that you own, rent or occupy)

Non . Street Address City State Zip Code

1. 110 Shafer Dr., Suite 9 BRODHEADSVILLE, PA 18322

 

CLASSIFICATION AND PREMIUM

 

 

Rate Advance Premium
Prem Class Description Of Hazards / *Premium Products- Products-
No. Code Insured Classification(s) Basis / Exposure Comp Ops = All Other Comp Ops All Other
01.92478 Electrical Work - within a» inet aa» incl am

buildings

01.49950 Additional Interest Premium F) a qm a

(This Policy May Be Augitable) ALL PREMIUMS ARE MINIMUM & DEPOSIT TOTAL GENERAL LIABILITY PREMIUM = §

 

* Premium Basi (a) Area (per 1,000 square feet) (c) Cost (per $1,000 total cost) (e) Each (per each exposure)
Symbol Key.» (m) Admissions (per 1,000 of admissions) (p) Payroll (per $1,000 of payroll) (s) Sales (per $1,000 of gross sates)
. (U) Units (per unit) (0) Other

 

FORMS AND ENDORSEMENTS (made a part of this policy at time of issue):

 

 

GLK 1001 GL 06 63 Page 1 of 1

IUSURED

 
Case 5:20-cv-00553-KSM Document 1 Filed 01/30/20 Page 40 of 111

GS618402

SCHEDULE OF FORMS AND ENDORSEMENTS

 

POLICY NUMBER:

GLSP005058

 

NAMED INSURED

Richard Horstman dba Maximus Electric Services

 

CG0001
CG2010
CG2026
CG2037
CG2132
CG2139
CG2149
CG2167
CG2173
CG2186
CG2196
CG2404
GLISE(i)
GLK1000 IL
GLK1001 GL
GLK3003 IL
GLK3006 IL
GLK4002 GL
GLK4005 GL
GLK4007 GL
glk4010 gl
GLK4015 GL
GLK4017 GL
GLK4053 GL
GLK4054 GL
GLK4073 GL
GLK4078 GL
GLKS5065 IL
GLK5067 iL
GLK5068 IL
1.0017
1L0246
1L0910
ref1998-m-s
REF2920a

 

Fonr/Endorsement No./Edition Date

(04/13)
(04/13)
(04/13)
(04/13)
(05/09)
(10/93)
(09/99)
(12/04)
(01/15)
(12/04)
(03/05)
(05/09)
(01/17)
(01/17)
(06/09)
(01/17)
(06/09)
(08/09)
(06/09)
(08/09)
(04/12)
(06/09)
(08/09)
(01/10)
(01/10)
(02/14)
(02/11)
(10/14)
(10/44)
(10/11)
(11/98)
(09/07)
(12/03)
(05/12)

Commercial General Liability Coverage Form
Add! insd-Owners/Lessees/Contractors-Schedule
Addl Insd - Designated Persons/Organizations
Addl Insd-Owners/Lessees/Contractors-Comp Ops
Communicable Disease Exclusion

Contractual Liability Limitation

Total Pollution Exclusion Endorsement

Fungi or Bacteria Exclusion

Exclusion of Certified Acts of Terrorism
Exclusion-Exterior Insulation & Finish System
Silica or Silica-Related Dust Exclusion

Waiver of Transfer of Rights of Recovery
Privacy Policy Statement

Commercial Lines Policy Common Policy Dec
Commercial General Liability Coverage Part
Notice to Policyholder

Combination Endorsement

Asbestos Exclusion

Classification Limitation

Earth Movement Exclusion

Lead Contamination - Exclusion

Minimum and Deposit Premium

Punitive or Exemplary Damages Exclusion
Injury to Independent Contractors or Subs
Independent Contractors/Subs Adequately Insd
Exclusion - Tainted Drywall Material
Pre-Existing or Progressive Damage/Defect Exc
Fraud Notice - Pennsylvania

Minimum Earned Premium Endorsement
Additional Condition Provision & Stipulation
Common Policy Conditions

PA Changes - Cancellation & NonRenewal
Pennsylvania Notice

Service of Suit Clause (USA)

Terrorism Exclusion

 

GLK 4029 IL 06 09

Page 1 of 1

INSURED

 

 
GSé18401

Case 5:20-cv-00553-KSM Document 1 Filed 01/30/20 Page 41 of 111

COMMERCIAL GENERAL LIABILITY
CG 00 01 04.13

COMMERCIAL GENERAL LIABILITY COVERAGE FORM

Various provisions in this policy restrict coverage.
Read the entlre policy carefully to determine rights,
duties and what is and is not covered.

Throughout this policy the words “you” and "your"
refer to the Named Insured shown in the Declarations,
and any other person or organization qualifying as a
Named Insured under this policy. The words "we",
“us” and "our" refer to the company providing this
insurance.

The word “insured” means any person or organization
qualifying as such under Section 1! — Who Is An
Insured.

Other words and phrases that appear in quotation
marks have special meaning. Refer to Section V ~
Definitions.

SECTION {- COVERAGES

COVERAGE A ~ BODILY INJURY AND PROPERTY
DAMAGE LIABILITY

1. Insuring Agreement

a. We will pay those sums that the insured
becomes legally obligated to pay as damages
because of "bodily injury” or “property damage"
to which this insurance applies. We will have
the right and duty to defend the insured against
any “suit” seeking those damages. However,
we will have no duty to defend the insured
against any “suit” seeking damages for "bodily
injury” or "property damage” to which this
insurance does not apply. We may, at our
discretion, investigate any "occurrence" and
settle any claim or "suit" that may result. But:

(1) The amount we will pay for damages is
limited as described in Section Hi — Limits
Of Insurance; and

(2) Our right and duty to defend ends when we
have used up the applicable limit of
insurance in the payment of judgments or
settlements under Coverages A or B or
medical expenses under Coverage C.

No other obligation or liability to pay sums or
perform acts or services is covered unless
explicitly provided for under Supplementary
Payments — Coverages A and B.

b. This Insurance applies to “bodily injury" and
"property damage" only if:
(1) The “bodily injury” or "property damage” is
caused by an “occurrence” that takes place
in the “coverage territory";

CG 00 01 0413

IUSURED

© insurance Services Office, Inc., 2012

(2) The “bodily injury" or “property damage"
occurs during the policy period; and

Prior to the policy period, no Insured listed
under Paragraph 1. of Section II — Who Is
An Insured and no “employee” authorized
by you to give or receive notice of an
“occurrence” or claim, knew that the “bodily
injury” or “property damage" had occurred,
in whole or in part. If such a listed insured
or authorized "employee" knew, prior to the
policy period, that the “bodily injury” or
“property damage” occurred, then any
continuation, change or resumption of such
“bodily Injury” or “property damage" during
or after the policy period will be deemed to
have been known prior to the policy period.

3

—

c. "Bodily injury” or "property damage" which

occurs during the policy period and was not,
prior to the policy period, known to have
occurred by any insured listed under
Paragraph 1. of Section if — Who Is An Insured
or any "employee" authorized by you to give or
receive notice of an “occurrence” or claim,
includes any continuation, change or
resumption of that “bodily injury” or “property
damage" after the end of the policy period.

. "Bodily injury" or "property damage" will be

deemed to have been known to have occurred
at the earliest time when any insured listed
under Paragraph 1. of Section It — Who Is An
Insured or any “employee” authorized by you to
give or receive notice of an "occurrence" or
claim:

(1) Reports all, or any part, of the "bodily injury”
or "property damage” to us or any other
insurer;

(2) Receives: a written or verbal demand or
claim for damages because of the "bodily
injury” or "property damage”; or

(3) Becomes aware by any other means that
“bodily injury" or “property damage” has
occurred or has begun to occur. _

e, Damages because of “bodily injury" include

damages claimed by any person or
organization for care, loss of services or death
resulting at any time from the “bodily injury”.

Page 1 of 16

 

 
Page 2 of 16

Case 5:20-cv-00553-KSM Document 1 Filed 01/30/20 Page 42 of 111

2. Exclusions
This insurance does not apply to:
a. Expected Or Intended Injury

“Bodily injury" or “property damage” expected
or intended from the standpoint of the insured.
This exclusion does not apply to "bodily injury”
resulting from the use of reasonable force to
protect persons or property.

. Contractual Liability

“Bodily injury” or "property damage” for which
the insured is obligated to pay damages by
reason of the assumption of liability in a
contract or agreement. This exclusion does not
apply to liability for damages:

(1) That the insured would have in the absence
of the contract or agreement; or

(2) Assumed in a contract or agreement that is
an “insured contract", provided the “bodily
injury”. or "property damage" occurs
subsequent to the execution of the contract
or agreement. Solely for the purposes of
liability assumed in an “insured contract",
reasonable attorneys’ fees and necessary
litigation expenses incurred by or for a party
other than an insured are deemed to be
damages because of "bodily injury" or
"property damage", provided:

(a) Liability to such party for, or for the cost
of, that party's defense has aiso been
assumed in the same "insured contract’;
and

(b) Such attorneys’ fees and _ litigation
expenses are for defense of that party
against a civil or alternative dispute
resolution proceeding In which damages
to which this insurance applies are
alleged.

c. Liquor Liability

“Bodily Injury" or “property damage” for which

any insured may be held liable by reason of:

(1) Causing or contributing to the intoxication of
any person;

(2) The furnishing of alcoholic beverages to a
person under the legal drinking age or
under the influence of alcohol; or

(3) Any statute, ordinance or regulation relating

to the sale, gift, distribution or use of
alcoholic beverages.

© Insurance Services Office, Inc., 2012

This exclusion applies even if the clalms
against any insured allege negligence or other
wrongdoing in:

(a) The supervision, hiring, employment,
training or monitoring of others by that
insured; or

(b) Providing or failing to provide
transportation with respect to any
person that may be under the influence
of alcohol;

if the “occurrence” which caused the “bodily
injury” or "property damage", involved that
which is described in Paragraph (1), (2) or (3)
above.

However, this exclusion applies only if you are
in the business of manufacturing, distributing,
selling, serving or furnishing alcoholic
beverages. For ihe purposes of this exclusion,
permitting a person to bring alcoholic
beverages on your premises, for consumption
on your premises, whether or not a fee is
charged or a license is required for such
activity, is not by itself considered the business
of selling, serving or furnishing alcoholic
beverages.

. Workers’ Compensation And Similar Laws

Any obligation of the insured under a workers’
compensation, disability benefits or
unemployment compensation law or any
similar law.

. Employer's Liability

"Bodily injury" to:
(1) An “employee” of the insured arising out of
and in the course of:

(a) Employment by the insured: or

(b) Performing duties related to the conduct
of the insured’s business; or

(2} The spouse, child, parent, brother or sister
of that “employee” as a consequence of
Paragraph (1) above.

This exclusion applies whether the insured
may be liable as an employer or in any other
capacity and to any obligation to share
damages with or repay someone else who
must pay damages because of the injury.

This exclusion does not apply to liability
assumed by the insured under an "insured
contract”.

CG 60 01 04 13

 

 
Case 5:20-cv-00553-KSM Document 1 Filed 01/30/20 Page 43 of 111

f. Pollution {d) At or from any premises, site or location
(1) "Bodily injury" or "property damage" arising on which any insured or any contractors
out of the actual, alleged or threatened or subcontractors working directly or
discharge, dispersal, seepage, migration, indirectly on any insured’s behalf are
release or escape of "pollutants": performing operations if the “pollutants

are brought on or to the premises, site
(a) At or from any premises, site or location 3 e

CG 00 01 0413

cet ° or location in connection with such
which is or was at any time owned or

occupied by, or rented or loaned to, any

insured. However, this subparagraph

does not apply to:

(i) “Bodily injury” if sustained within a
building and caused by smoke,
fumes, vapor or soot produced by or
originating from equipment that is
used to heat, cool or dehumidify the
building, or equipment that is used to
heat water for personal use, by the
building's occupants or their guests;

(fi) "Bodily injury” or “property damage"
for which you may be held liable, if
you are a contractor and the owner
or lessee of such premises, site or
location has been added to your
policy as an additional insured with
respect to your ongoing operations
performed jor that additional insured
at that premises, site or location and
such premises, site or location is not
and never was owned or occupied
by, or rented or loaned to, any
insured, other than that additional
insured; or

(1) "Bodily injury” or “property damage”
arising out of heat, smoke or fumes
from a “hostile fire”;

(b) At or from any premises, site or location

which is or was at any time used by or
for any insured or others for the
handling, storage, disposal, processing
or treatment of waste;

(c) Which are or were at any time

transported, handled, stored, treated,
disposed of, or processed as waste by
or for:

(i) Any insured; or

(i). Any person or organization for whom
you may be legally responsible: or

operations by such insured, contractor
or subcontractor. However, _ this
subparagraph does not apply to:

(i) “Bodily injury” or “property damage"
arising out of the escape of fuels,
lubricants or other operating fluids
which are needed to perform the
normal electrical, hydraulic or
mechanical functions necessary for
the operation of “mobile equipment"
or its paris, if such fuels, lubricants
or other operating fluids escape from
a vehicle part designed to hold, store
or receive them. This exception does
not apply if the “bodily injury" or
“property damage" arises out of the
intentional discharge, dispersal or
release of the fuels, lubricants or
other operating fluids, or if such
fuels, lubricants or other operating
fluids are brought on or to the
premises, site or location with the
intent that they be discharged,
dispersed or released as part of the
operations being performed by such
insured, contractor or subcontractor;

(ii) “Bodily injury" or "property damage"
sustained within a building and
caused by the release of gases,
fumes or vapors from materials
brought into that building in
connection with operations being
performed by you or on your behalf
by a contractor or subcontractor; or

(ill) “Bodily injury’ or "property damage"
arising out of heat, smoke or fumes
from a “hostile fire”.

(e) At or from any premises, site or location

on which any insured or any contractors
or subcontractors working directly or
indirectly on any insured’s behalf are
performing operations if the operations
are to test for, monitor, clean up,
remove, contain, treat, detoxify or
neutralize, or in any way respond to, or
assess the effects of, “pollutants”.

© Insurance Services Office, Inc., 2012 Page 3 of 16

 
Page 4 of 16

Case 5:20-cv-00553-KSM Document 1 Filed 01/30/20 Page 44 of 111

(2} Any loss, cost or expense arising out of
any:

(a) Request, demand, order or statutory or
regulatory requirement that any Insured
or others test for, monitor, clean up,
remove, contain, treat, detoxify or
neutralize, or in any way respond to, or
assess the effects of, "pollutants"; or

(b) Claim or suit by or on behalf of a
governmental authority for damages
because of testing for, monitoring,
cleaning up, removing, containing,
treating, detoxifying or neutralizing, or in
any way responding to, or assessing the
effects of, “pollutants”.

However, this paragraph does not apply to
liability for damages because of "property
damage" that the insured would have in the
absence of such request, demand, order or
statutory or regulatory requirement, or such
claim or “suit" by or on behalf of a
governmental authority.

g. Aircraft, Auto Or Watercraft

"Bodily injury” or "property damage" arising out
of the ownership, maintenance, use or
entrustment to others of any aircraft, "auto" or
watercraft owned or operated by or rented or
loaned to any insured. Use includes operation
and “loading or unloading”.

This exclusion applies even if the claims
against any insured allege negligence or other
wrongdoing in the supervision, hiring,
employment, training or monitoring of others by
that Insured, if the “occurrence” which caused
the "bodily injury" or “property damage”
involved the ownership, maintenance, use or
entrustment to others of any aircraft, “auto” or
watercraft that is owned or operated by or
rented or loaned to any insured.

This exclusion does not apply to:

(1) A watercraft while ashore on premises you
own or rent;

(2) A watercraft you do not own that is:
(a) Less than 26 feet long; and
(b}) Not being used to carry persons or
property for a charge;

(3) Parking an “auto” on, or on the ways next
to, premises you own or rent, provided the
“auto” is not owned by or rented or loaned
to you or the insured;

(4) Liability assumed under any “insured
contract" for the ownership, maintenance or
use of aircraft or watercraft; or

© insurance Services Office, Inc., 2012

(5) "“Bodlly injury" or "property damage” arlsing
out of:
(a) The operation of machinery or
equipment that is attached to, or part of,
a land vehicle that would qualify under
the definition of “mobile equipment" if it
were not subject to a compulsory or .
financial responsibility law or other
motor vehicle insurance law where it is
licensed or principally garaged; or

The operation of any of the machinery
or equipment listed in Paragraph f.(2) or
#.(3) of the definition of "mobile
equipment”.
h. Mobile Equipment
"Bodily injury" or "property damage" arising out
of:

(b

—

(1) The transportation of "mobile equipment" by
an “auto” owned or operated by or rented or
loaned to any insured; or

(2) The use of "mobile equipment" in, or while
in practice for, or while being prepared for,
any prearranged racing, speed, demolition,
or stunting activity.

i. War

"Bodily injury" or "property damage”, however
caused, arising, directly or indirectly, out of:

(1} War, including undeclared or civil war;

(2) Warlike action by a military force, including
action in hindering or defending against an
actual or expected attack, by any
government, sovereign or other authority
using military personnel or other agents; or

(3) Insurrection, rebellion, revolution, usurped
power, or action taken by governmental
authority In hindering or defending against
any of these.

j. Damage To Property

“Property damage” to:

(1) Property you own, rent, or occupy, including
any costs or expenses incurred by you, or
any other person, organization or entity, for
repair, replacement, enhancement,
restoration or maintenance of such property
for any reason, including prevention of
injury to a person or damage to another's
property;

(2) Premises you sell, give away or abandon, if
the “property damage” arises out of any
part of those premises;

(3) Property loaned to you;

CG 00 01 04 13

 
CG 00 01 04 13

Case 5:20-cv-00553-KSM Document 1 Filed 01/30/20 Page 45 of 111

(4) Personal property In the care, custody or
control of the insured;

(5) That particular part of real property on
which you or any contractors or
subcontractors working directly or indirectly
on your behalf are performing operations, if
the "property damage" arises out of those
operations; or

That particular part of any property that
must be restored, repaired or replaced
because "your work" was_ incorrectly
performed on it.

Paragraphs (1), (3) and (4) of this exclusion do
not apply to “property damage” (other than
damage by fire) to premises, including the
contents of such premises, rented to you for a
period of seven or fewer consecutive days. A
separate limit of insurance applies to Damage
To Premises Rented To You as described in
Section ll — Limits Of Insurance.

Paragraph (2) of this exclusion does not apply
if the premises are "your work” and were never
occupied, rented or held for rental by you.

Paragraphs (3), (4), (5) and (6) of this
exclusion do not apply to liability assumed
under a sidetrack agreement.

Paragraph (6) of this exclusion does not apply
to "property damage” included in the “products-
completed operations hazard”.

(6

—

. Damage To Your Product

"Property damage" to "your product" arising out
of it or any part of it.

. Damage To Your Work

"Property damage” to "your work" arising out of
it or any part of it and included in the "products-
completed operations hazard”.

This exclusion does not apply if the damaged
work or the work out of which the damage
atises was performed on your behalf by a
subcontractor.

. Damage To Impaired Property Or Property

Not Physicaily Injured

“Property damage” to "Impaired property” or
property that has not been physically injured,
arising out of:

(1) A defect, deficiency, inadequacy or
dangerous condition in "your product’ or
“your work"; or

(2) A delay or failure by you or anyone acting
on your behalf to perform a contract or
agreement In accordance with Its terms.

© Insurance Services Office, Inc., 2012

This exclusion does not apply to the loss of use
of other property arising out of sudden and
accidental physical injury to “your product” or
"your work” after it has been put to its intended
use.

. Recall Of Products, Work Or Impaired

Property

Damages claimed for any loss, cost or
expense incurred by you or others for the loss
of use, withdrawal, recall, inspection, repair,
replacement, adjustment, removal or disposal
of:

(1) "Your product";

(2) "Your work"; or

(3) "Impaired property";

if such product, work, or property is withdrawn
or recalled from the market or from use by any
person or organization because of a known or

suspected defect, deficiency, inadequacy or
dangerous condition in it.

. Personal And Advertising Injury

"Bodily injury" arising out of “personal and
advertising injury".

. Electronic Data

Damages arising out of the loss of, loss of use
of, damage to, corruption of, inability to access,
or inability to manipulate electronic data.

However, this exclusion does not apply to
liability for damages because of “bodily injury".

As used in this exclusion, electronic data
means information, facts or programs stored as
or on, created or used on, or transmitted to or
from computer software, including systems and
applications software, hard or floppy disks, CD-
ROMs, tapes, drives, cells, data processing
devices or any other media which are used
with electronically controlled equipment.

. Recording And Distribution Of Material Or

Information In Violation Of Law

"Bodily injury" or “property damage” arising

directly or Indirectly out of any action or

omission that viclates or is alleged to violate:

(1) The Telephone Consumer Protection Act
(TCPA), including any amendment of or
addition to such law;

(2) The CAN-SPAM Act of 2003, including any
amendment of or addition to such law;

(3) The Fair Credit Reporting Act (FCRA), and
any amendment of or addition to such law,
including the Fair and Accurate Credit
Transactions Act (FACTA); or

Page 5 of 16

 
Case 5:20-cv-00553-KSM Document 1 Filed 01/30/20 Page 46 of 111

(4) Any federal, state or local statute,
ordinance or regulation, other than the
TCPA, CAN-SPAM Act of 2003 or FCRA
and their amendments and additions, that
addresses, prohibits, or limits the printing,

dissemination, disposal, collecting,
recording, sending, transmitting,
communicating or distribution of material or
information.

Exclusions c¢. through n. do not apply to damage
by fire to premises while rented to you or
temporarily occupied by you with permission of the
owner. A separate limit of insurance applies to this
coverage as described in Section Ill — Limits Of
Insurance.

COVERAGE B - PERSONAL AND ADVERTISING
INJURY LIABILITY

1. Insuring Agreement

a. We will pay those sums that the insured
becomes iegally obligated to pay as damages
because of "personal and advertising injury” to
which this insurance applies. We will have the
right and duty to defend the insured against
any "suit" seeking those damages. However,
we will have no duty to defend the insured
against any "suit" seeking damages for
“personal and advertising injury" to which this
insurance does not apply. We may, at our
discretion, investigate any offense and settle
any claim or “suit” that may result. But:

(1} The amount we will pay for damages is
limited as described in Section II — Limits
Of Insurance; and

(2) Our right and duty to defend end when we
have used up the applicable limit of
insurance in the payment of judgments or
settlements under Coverages A or B or
medical expenses under Coverage C.

No other obligation or liability to pay sums or
perform acts or services is covered unless
explicitly provided for under Supplementary
Payments — Coverages A and B.

b. This insurance applies to “personal and
advertising injury” caused by an offense arising
out of your business but only if the offense was
committed in the “coverage territory” during the
policy period.

2. Exclusions
This Insurance does not apply to:

a.

Knowlng Violation Of Rights Of Another

“Personal and advertising injury” caused by or
at the direction of the insured with the
knowledge that the act would violate the rights
of another and would inflict "personal and
advertising injury”.

. Material Published With Knowledge Of

Falsity

"Personal and advertising injury" arising out of
oral or written publication, in any manner, of
material, if done by or at the direction of the
insured with knowledge of its falsity.

. Material Published Prior To Policy Period

“Personal and advertising injury" arising out of
oral or written publication, in any manner, of
material whose first publication took place
before the beginning of the policy period.

. Criminal Acts

"Personal and advertising injury" arising out of
a criminal act committed by or at the direction
of the insured.

. Contractual Liability

"Personal and advertising injury” for which the
insured has assumed liability in a contract or
agreement. This exclusion does not apply to
liability for damages that the insured would
have in the absence of the contract or
agreement.

. Breach Of Contract

"Personal and advertising injury" arising out of
a breach of contract, except an implied
contract to use another's advertising idea in
your "advertisement".

. Quality Or Performance Of Goods — Failure

To Conform To Statements

"Personal and advertising injury" arising out of
the failure of goods, products or services to
conform with any statement of quality or
performance made in your "advertisement".

. Wrong Description Of Prices

“Personal and advertising injury” arising out of
the wrong description of the price of goods,
products or services. stated in your
“advertisement”.

Page 6 of 16 © Insurance Services Office, Inc., 2012 CG 00 01 04 13

 
CG 00 01 0413

Case 5:20-cv-00553-KSM Document 1 Filed 01/30/20 Page 47 of 111

1. Infringement Of Copyright, Patent,
Trademark Or Trade Secret

“Personal and advertising injury” arising out of
the infringement of copyright, patent,
trademark, trade secret or other intellectual
property rights. Under this exclusion, such
other intellectual property rights do not include
the use of another's advertising idea in your
"advertisement".

However, this exclusion does not apply to
infringement, in your “advertisement”, of
copyright, trade dress or slogan.

. Insureds In Media And Internet Type
Businesses

"Personal and advertising injury" committed by
an insured whose business is:

(1) Advertising, broadcasting, publishing or
telecasting:

(2) Designing or determining content of web
sites for others; or

(3) An Internet search, access, content or
service provider.

However, this exclusion does not apply to
Paragraphs 14.a., b. and c. of "personal and
advertising injury" under the Definitions
section. :

For the purposes of this exclusion, the placing
of frames, borders or links, or advertising, for
you or others anywhere on the Internet, is not
by itself, considered the business of
advertising, broadcasting, publishing or
telecasting.

k. Electronic Chatrooms Or Bulletin Boards

"Personal and advertising injury” arising out of
an electronic chatroom or bulletin board the
insured hosts, owns, or over which the insured
exercises control.

. Unauthorized Use Of Another's Name Or
Product

“Personal and advertising injury” arising out of
the unauthorized use of another's name or
product in your e-mail address, domain name
or metatag, or any other similar tactics to
mislead another's potential customers.

m. Pollution

“Personal and advertising injury" arising out of
the actual, alleged or threatened discharge,
dispersal, seepage, migration, release or
escape of “pollutants” at any time.

os

_

© Insurance Services Office, Inc., 2012

h. Pollutlon-related
Any loss, cost or expense arising out of any:

(1} Request, demand, order or statutory or
regulatory requirement that any insured or
others test for, monitor, clean up, remove,
contain, treat, detoxify or neutralize, or in
any way respond to, or assess the effects
of, "pollutants"; or

(2) Claim or suit by or on behalf of a
governmental authority for damages
because of testing for, monitoring, cleaning
up, removing, containing, treating,
detoxifying or neutralizing, or in any way
responding to, or assessing the effects of,
“pollutants”.

o. War

“Personal and advertising injury", however
caused, arising, directly or indirectly, out of:

(1) War, including undeclared or civil war;

(2) Warlike action by a military force, including
action in hindering or defending against an
actual or expected attack, by any
government, sovereign or other authority
using military personnel or other agents; or

(3) Insurrection, rebellion, revolution, usurped
power, or action taken by governmental
authority in hindering or defending against
any of these.

p. Recording And Distribution Of Material Or
Information in Violation Of Law

"Personal and advertising injury” arising
directly or indirectly out of any action or
omission that violates or is alleged to violate:

(1) The Telephone Consumer Protection Act
(TCPA), including any amendment of or
addition to such law;

(2) The CAN-SPAM Act of 2003, including any
amendment of or addition to such law;

(3) The Fair Credit Reporting Act (FCRA), and
any amendment of or addition to such law,
including the Fair and Accurate Credit
Transactions Act (FACTA); or

(4) Any federal, state or local statute,
ordinance or regulation, other than the
TCPA, CAN-SPAM Act of 2003 or FCRA
and their amendments and additions, that
addresses, prohibits, or limits the printing,

dissemination, disposal, collecting,
recording, sending, transmitting,
communicating or distribution of material or
information.

Page 7 of 16

 
Case 5:20-cv-00553-KSM Document 1 Filed 01/30/20 Page 48 of 111

COVERAGE C — MEDICAL PAYMENTS
1. Insuring Agreement
a. We will pay medical expenses as described
below for "bodily injury" caused by an accident:
(1) On premises you own or rent;

(2) On ways next to premises you own or rent:
or

(3) Because of your operations;
provided that:

(a) The accident takes place in the
“coverage territory" and during the policy
period;

(b) The expenses are Incurred and reported
to us within one year of the date of the
accident; and

(c) The injured person submits to
examination, at our expense, by
physicians of our choice as often as we
reasonably require.

b. We will make these payments regardless of
fault. These payments will not exceed the
applicable limit of insurance. We will pay
reasonable expenses for:

(1) First aid administered at the time of an

e

accident;

(2) Necessary medical, surgical, X-ray and
dental services, including prosthetic
devices; and

(3) Necessary ambulance, hospital,

professional nursing and funeral services.
2. Exclusions
We will not pay expenses for "bodily injury":
a. Any Insured
To any insured, except "volunteer workers".
b. Hired Person

To a person hired to do work for or on behalf of
any insured or a tenant of any insured.

c. Injury On Normally Occupied Premises

To a person injured on that part of premises
you own or rent that the person normally
occupies.

Page 8 of 16

© Insurance Services Office, Inc., 2012

d. Workers’ Compensation And Similar Laws

To a person, whether or not an "employee" of
any insured, if benefits for the "bodily injury"
are payable or must be provided under a
workers' ‘compensation or disability benefits
law or a similar law.

e. Athletics Activities

To a person injured while practicing, instructing
or participating in any physical exercises or
games, sports, or athletic contests.

f. Products-Completed Operations Hazard

Included within the “products-completed
operations hazard”.

g. Coverage A Exclusions
Excluded under Coverage A.

SUPPLEMENTARY PAYMENTS — COVERAGES A
AND B

1. We will pay, with respect to any claim we
investigate or settle, or any "suit" against an
insured we defend:

a. All expenses we incur.

b. Up to $250 for cost of bail bonds required
because of accidents or traffic law violations
arising out of the use of any vehicle to which
the Bodily Injury Liability Coverage applies. We
do not have to furnish these bonds.

c. The cost of bonds to release attachments, but
only for bond amounts within the applicable
limit of insurance. We do not have to furnish
these bonds.

d. All reasonable expenses incurred by the
insured at our request to assist us in the
investigation or defense of the claim or "suit",
including actual loss of earnings up to $250 a
day because of time off from work.

e. All court costs taxed against the insured in the
*suit*. However, these payments do not include
attorneys’ fees or attorneys' expenses taxed
against the insured.

f. Prejudgment interest awarded against the
insured on that part of the judgment we pay. If
we make an offer to pay the applicable limit of
insurance, we will not pay any prejudgment
interest based on that period of time after the
offer.

CG 00 01 0413

 

 
Case 5:20-cv-00553-KSM Document 1 Filed 01/30/20 Page 49 of 111

g. All Interest on the full amount of any judgment
that accrues after entry of the judgment and
before we have paid, offered to pay, or
deposited in court the part of the judgment that
is within the applicable limit of insurance.

These payments will not reduce the limits of
insurance.

2. If we defend an insured against a "suit" and an
indemnitee of the insured is also named as a party
fo the "suit", we will defend that indemnitee if all of
the following conditions are met:

a. The "suit" against the indemnitee seeks
damages for which the insured has assumed
the liability of the indemnitee in a contract or
agreement that is an "insured contract":

b. This insurance applies to such liability
assumed by the insured;

¢. The obligation to defend, or the cost of the
defense of, that indemnitee, has also been
assumed by the insured in the same “insured
contract";

d. The allegations in the "suit" and the information
we know about the “occurrence” are such that
no conflict appears to exist between the
interests of the insured and the interests of the
indemnitee;

e. The indemnitee and the insured ask us to
conduct and control the defense of that
indemnitee against such “suit” and agree that
we can assign the same counsel to defend the
insured and the indemnitee: and

. The indemnitee:
(1) Agrees in writing to:

(a) Cooperate with us in the investigation,
setilement or defense of the "suit":

(b) Immediately send us copies of any
demands, notices, summonses or legal
papers received in connection with the
“suit”;

(c) Notify any other insurer whose coverage
is available to the indemnitee; and

(d) Cooperate with us with respect to
coordinating other applicable Insurance
available to the indemnitee; and

(2) Provides us with written authorization to:

(a) Obtain records and other information

related to the "suit"; and

(b) Conduct and control the defense of the
indemnitee in such “suit”.

So long as the above conditions are met,
attorneys’ fees incurred by us in the defense of
that indemnitee, necessary litigation expenses
incurred by us and necessary litigation expenses
incurred by the indemnitee at our request will be
paid as Supplementary Payments.
Notwithstanding the provisions of Paragraph
2.b.(2) of Section | - Coverage A ~ Bodily Injury
And Property Damage Liability, such payments will
not be deemed to be damages for "bodily injury"
and "property damage" and will not reduce the
limits of insurance.

Our obligation to defend an insured's indemnitee
and to pay for attorneys' fees and necessary
litigation expenses as Supplementary Payments
ends when we have used up the applicable limit of
insurance in the’ payment of judgments or
settlements or the conditions set forth above, or
the terms of the agreement described in
Paragraph f. above, are no longer met.

SECTION Il— WHO IS AN INSURED
1. If you are designated in the Declarations as:

a. An individual, you and your spouse are
insureds, but only with respect to the conduct
of a business of which you are the sole owner.

b. A partnership or joint venture, you are an
insured. Your members, your partners, and
their spouses are also insureds, but only with
respect to the conduct of your business.

c. A limited liability company, you are an insured.
Your members are also insureds, but only with
respect to the conduct of your business. Your
managers are insureds, but only with respect
to their duties as your managers.

d. An organization other than a partnership, joint
venture or limited liability company, you are an
insured. Your "executive officers” and directors
are insureds, but only with respect to their
duties as your officers or directors. Your
stockholders are also insureds, but only with
respect to their liability as stockholders.

e. A trust, you are an insured. Your trustees are
also insureds, but only with respect to their
duties as trustees.

CG 00 01 04 13 © Insurance Services Office, Inc., 2012 Page 9 of 16

 
Case 5:20-cv-00553-KSM Document 1 Filed 01/30/20 Page 50 of 111

2. Each of the following Is also an insured:

a. Your "volunteer workers” only while performing
duties related to the conduct of your business,
or your “employees”, other than elther your
“executive officers” (if you are an organization
other than a partnership, joint venture or limited
liability company) or your managers (if you are
a limited liability company), but only for acts
within the scope of their employment by you or
while performing duties related to the conduct
of your business. However, none of these
“employees” or “volunteer workers" are
insureds for:

(1) "Bodily injury" or "personal and advertising
injury":

(a) To you, to your partners or members (if
you are a partnership or joint venture),
to your members (if you are a limited
liability company), to a co-"employee”
while in the course of his or her
employment or performing duties related
to the conduct of your business, or to
your other “volunteer workers” while
performing duties related to the conduct
of your business;

(b) To the spouse, child, parent, brother or
sister of that co-"employee" or
“volunteer worker” as a consequence of
Paragraph (1)(a) above;

c. Any person or organization having proper
temporary custody of your property if you die,
but only:

(1) With respect to liability arising out of the
maintenance or use of that property; and

(2) Until your legal representative has been
appointed.

d. Your legal representative if you die, but only
with respect to duties as such. That
representative will have all your rights and
duties under this Coverage Part.

. Any organization you newly acquire or form, other

than a partnership, joint venture or limited liability
company, and over which you maintain ownership
or majority interest, will qualify as a Named
Insured if there is no other similar insurance
available to that organization. However:

a. Coverage under this provision is afforded only
until the 90th day after you acquire or form the
organization or the end of the policy period,
whichever is earlier;

b. Coverage A does not apply to "bodily injury” or
"property damage” that occurred before you
acquired or formed the organization; and

c. Coverage B does not apply to "personal and
advertising injury’ arising out of an offense
committed before you acquired or formed the
organization.

(c

—

For which there is any obligation to
share damages with or repay someone
else who must pay damages because of
the Injury described In Paragraph (1)(a)
or (b) above; or

(d) Arising out of his or her providing or
failing to provide professional health
care services.

(2) "Property damage" to property:
(a) Owned, occupied or used by;

(b) Rented to, in the care, custody or
control of, or over which physical contro!
is being exercised for any purpose by;

you, any of your “employees”, "volunteer
workers", any partner or member (if you are
a partnership or joint venture), or any
member (if you are a limited liability
company).

No person or organization is an insured with respect
to the conduct of any current or past partnership, joint
venture or limited liability company that is not shown
as a Named Insured in the Declarations.

SECTION Ill — LIMITS OF INSURANCE

1. The Limits of Insurance shown in the Deciarations
and the rules below fix the most we will pay
regardless of the number of:

a. insureds;
b, Claims made or “suits” brought; or
c. Persons or organizations making claims or
bringing “suits”.
2. The General Aggregate Limit is the most we will
pay for the sum of:
a. Medical expenses under Coverage C;

b. Damages under Coverage A, except damages
because of "bodily injury" or "property damage"

 

Page 10 of 16

b. Any person (other than your “employee” or
“volunteer worker"), or any organization while
acting as your real estate manager.

© Insurance Services Office, Inc., 2012

included in the "products-completed operations
hazard"; and

c. Damages under Coverage B.

CG 00 01 04 13

 
Case 5:20-cv-00553-KSM Document 1 Filed 01/30/20 Page 51 of 111

3. The Products-Completed Operations Aggregate
Limit is the most we will pay under Coverage A for
damages because of "bodily injury" and “property
damage” included in the “products-completed
operations hazard".

4. Subject to Paragraph 2. above, the Personal And
Advertising Injury Limit is the most we will pay
under Coverage B for the sum of all damages
because of all "personal and advertising injury”
sustained by any one person or organization.

5. Subject to Paragraph 2. or 3. above, whichever
applies, the Each Occurrence Limit is the most we
will pay for the sum of:

a. Damages under Coverage A; and
b. Medical expenses under Coverage C

because of all “bodily injury" and "property
damage” arising out of any one "occurrence".

6. Subject to Paragraph 5. above, the Damage To
Premises Rented To You Limit is the most we will
pay under Coverage A for damages because of
"property damage” to any one premises, while
rented to you, or in the case of damage by fire,
while rented to you or temporarily occupied by you
with permission of the owner.

7. Subject to Paragraph 5. above, the Medical
Expense Limit is the most we will pay under
Coverage C€ for all medical expenses because of
“bodily injury" sustained by any one person.

The Limits of Insurance of this Coverage Part apply

separately to each consecutive annual period and to

any remaining period of less than 12 months, starting
with the beginning of the policy period shown in the

Declarations, unless the policy period is extended

after issuance for an additional period of less than 12

months. In that case, the additional period will be

deemed part of the last preceding period for purposes
of determining the Limits of Insurance.

SECTION IV —- COMMERCIAL GENERAL LIABILITY
CONDITIONS

1. Bankruptcy

Bankruptcy or Insolvency of the Insured or of the
insured's estate will not relieve us of our
obligations under this Coverage Part.

2. Dutles In The Event Of Occurrence, Offense,
Claim Or Suit

a. You must see to it that we are notified as soon
as practicable of an “occurrence” or an offense
which may result in a claim. To the extent
possible, notice should include:

(1) How, when and where the “occurrence” or
offense took place;

{2} The names and addresses of any injured
persons and witnesses; and

CG 00 01 0413

© Insurance Services Office, Inc., 2012

(3) The nature and location of any Injury or
damage arising out of the “occurrence” or
offense.

b. If a claim is made or “suit” is brought against
any insured, you must:

(1) Immediately record the specifics of the
claim or “suit” and the date received: and

(2) Notify us as soon as practicable.

You must see to it that we receive written
notice of the claim or “suit” as soon as
practicable.

c. You and any other involved insured must:

(1) Immediately send us copies of any
demands, notices, summonses or legal
papers received in connection with the
claim or "suit";

(2) Authorize us to obtain records and other
information;

(3) Cooperate with us in the investigation or
settlement of the claim or defense against
the "suit"; and

(4) Assist us, upon our request, in the
enforcement of any right against any
person or organization which may be liable
to the insured because of injury or damage
to which this insurance may also apply.

d. No insured will, except at that insured's own
cost, voluntarily make a payment, assume any
obligation, or incur any expense, other than for
first aid, without our consent.

. Legal Action Against Us

No person or organization has a right under this
Coverage Part:

a. To join us as a party or otherwise bring us into
a “suit” asking for damages from an insured; or

b. To sue us on this Coverage Part unless all of
its terms have been fully complied with.

A person or organization may sue us to recover on
an agreed settlement or on a final judgment
against an insured; but we will not be liable for
damages that are not payable under the terms of
this Coverage Part or that are in excess of the
applicable limit of insurance. An agreed settlement
means a settlement and release of Ilability signed
by us, the insured and the claimant or the
claimant's legal representative.

Page 11 of 16

 
Case 5:20-cv-00553-KSM Document 1 Filed 01/30/20 Page 52 of 111

4. Other Insurance

If other valid and collectible insurance is available
to the insured for a loss we cover under
Coverages A or B of this Coverage Part, our
obligations are limited as follows:

(3) When this Insurance Is excess over other
insurance, we will pay only our share of the
amount of the loss, if any, that exceeds the
sum of:

(a) The total amount that all such other

a. Primary Insurance insurance would pay for the loss in the

This insurance is primary except when absence of this insurance; and
Paragraph b. below applies. if this insurance is {b) The total of all deductible and selt-
primary, our obligations are not affected unless insured amounts under all that other
any of the other insurance is also primary. insurance.
Then, we will share with all that other (4) We will share the remaining loss, if any,
insurance by the method described in with any other insurance that is not
Paragraph c. below. described in this Excess Insurance

b. Excess Insurance provision and was not bought specifically to

(1) This insurance is excess over:

(a) Any of the other insurance, whether
primary, excess, contingent or on any
other basis:

(i) That is Fire, Extended Coverage,
Builder's Risk, Installation Risk or
similar coverage for "your work":

(il) That is Fire insurance for premises
rented to you or temporarily
occupied by you with permission of
the owner;

(iii) That is insurance purchased by you
to cover your liability as a tenant for
"property damage" to premises
rented to you or temporarily
occupied by you with permission of
the owner; or

{iv) If the loss arises out of the
maintenance or use of aircraft,
"autos" or watercraft to the extent not
subject to Exclusion g. of Section | —
Coverage A — Bodily Injury And
Property Damage Liability.

(b) Any other primary insurance available to
you covering liability for damages
arising out of the premises or
operations, or the products and
completed operations, for which you
have been added as an additional
insured.

(2) When this insurance is excess, we will have
no duty under Coverages A or B to defend
the Insured against any "suit" if any other
insurer has a duty to defend the insured
against that “suit. If no other insurer

apply in excess of the Limits of Insurance
shown in the Declarations of this Coverage
Part.

. Method Of Sharing

if all of the other insurance permits contribution
by equal shares, we will follow this method
also. Under this approach each insurer
contributes equal amounts until it has paid its
applicable limit of insurance or none of the loss
remains, whichever comes first.

lf any of the other insurance does not permit
contribution by equal shares, we will contribute
by limits. Under this method, each insurer's
share is based on the ratio of its applicable
limit of insurance to the total applicable limits of
insurance of all insurers.

5. Premium Audit
a. We will compute all premiums for this

Coverage Part in accordance with our rules
and rates.

. Premium shown In this Coverage Part as

advance premium is a deposit premium only.
At the close of each audit period we will
compute the earned premium for that period
and send notice to the first Named Insured.
The due date for audit and retrospective
premiums fs the date shown as the due date
on the bill. If the sum of the advance and audit
premiums paid for the policy period is greater
than the earned premium, we will return the
excess to the first Named Insured.

- The first Named Insured must keep records of

the information we need for premium
computation, and send us copies at such times
as we may request.

6. Representations
By accepting this policy, you agree:

a, The statements in the Declarations are
accurate and complete;

defends, we will undertake to do so, but we
will be entitled to the insured's rights
against all those other insurers.

Page 12 of 16 © Insurance Services Office, inc., 2012 CG 00 01 0413

 
CG 00 01 04 13

Case 5:20-cv-00553-KSM Document 1 Filed 01/30/20 Page 53 of 111

b. Those statements are based upon
representations you made to us: and

c. We have issued this policy in reliance upon
your representations.

. Separation Of insureds

Except with respect to the Limits of Insurance, and
any rights or duties specifically assigned in this
Coverage Part to the first Named Insured, this
insurance applies:

a. As if each Named Insured were the only
Named Insured; and

b. Separately to each insured against whom claim
is made or "suit" is brought.

. Transfer Of Rights Of Recovery Against Others
To Us

if the insured has rights to recover all or part of
any payment we have made under this Coverage
Part, those rights are transferred to us. The
insured must do nothing after loss to impair them.
At our request, the insured will bring "suit" or
transfer those rights to us and help us enforce
them.

. When We Do Not Renew

If we decide not to renew this Coverage Part, we
will mail or deliver to the first Named Insured
shown in the Declarations written notice of the
nonrenewal not less than 30 days before the
expiration date.

If notice is mailed, proof of mailing will be sufficient
proof of notice.

SECTION V— DEFINITIONS
1. "Advertisement” means a notice that is broadcast

or published to the general public or specific
market segments about your goods, products or
services for the purpose of attracting customers or
supporters. For the purposes of this definition:

a. Notices that are published include material
placed on the Internet or on similar electronic
means of communication: and

b. Regarding web sites, only that part of a web
site that is about your goods, products or
services for the purposes of attracting
customers or supporters is considered an
advertisement.

2, “Auto” means:

a. A land motor vehicle, trailer or sernitrailer
designed for travel on public roads, including
any attached machinery or equipment; or

b. Any other land vehicle that is subject to a
compulsory or financial responsibility law or
other motor vehicle insurance law where it is
licensed or principally garaged.

© insurance Services Office, Inc., 2012

However, “auto” does not Include "mobile
equipment".

. "Bodily injury” means bodily injury, sickness or

disease sustained by a person, Including death
resulting from any of these at any time.

. "Coverage territory" means:

a. The United States of America (including its
territories and possessions), Puerto Rico and
Canada;

b. International waters or airspace, but only if the
injury or damage occurs in the course of travel
or transportation between any places included
in Paragraph a. above; or

c. All other parts of the world if the injury or
damage arises out of:

(1) Goods or products made or sold by you in
the territory described in Paragraph a.
above;

(2) The activities of a person whose home is in
the territory described in Paragraph a.
above, but is away for a short time on your
business; or

(3) "Persona! and advertising injury" offenses
that take place through the Internet or
similar electronic means of communication;

provided the insured’s responsibility to pay
damages is determined in a "suit" on the
merits, in the territory described in Paragraph
a. above or in a settlement we agree to.

- "Employee" includes a “leased worker’.

"Employee" does not include a "temporary
worker".

. "Executive officer’ means a person holding any of

the officer positions created by your charter,
constitution, bylaws or any other similar governing
document.

- "Hostile fire" means one which becomes

uncontrollable or breaks out from where it was
intended to be.

. "Impaired property" means tangible property, other

than "your product” or “your work", that cannot be
used or is less useful because:

a. It incorporates “your product” or "your work"
that Is known or thought to be defective,
deficient, inadequate or dangerous; or

b. You have failed to fulfill the terms of a contract
or agreement;

if such property can be restored to use by the
repair, replacement, adjustment or removal of
"your product” or “your work" or your fulfilling the
terms of the contract or agreement.

Page 13 of 16

 
Page 14 of 16

Case 5:20-cv-00553-KSM Document 1 Filed 01/30/20 Page 54 of 111

§. “Insured contract" means:

a. A contract for a lease of premises, However,
that portion of the contract for a lease of
premises that indemnifles any person or
organization for damage by fire to premises
while rented to you or temporarily occupied by
you with permission of the owner is not an
“insured contract";

b. A sidetrack agreement;

c. Any easement or license agreement, except in
connection with construction or demolition
operations on or within 50 feet of a railroad;

d. An obligation, as required by ordinance, to
indemnify a municipality, except in connection
with work for a municipality;

e. An elevator maintenance agreement;

f. That part of any other contract or agreement
pertaining to your business (including an
indemnification of a municipality in connection
with work performed for a municipality) under
which you assume the tort liability of another
party to pay for “bodily injury” or "property
damage" to a third person or organization. Tort
liability means a liability that would be imposed
by law in the absence of any contract or
agreement.

Paragraph f. does not include that part of any
contract or agreement:

(1} That indemnifies a railroad for "bodily injury"
or "property damage” arising out of
construction or demolition operations, within
50 feet of any railroad property and
affecting any railroad bridge or trestle,
tracks, road-beds, tunnel, underpass or
crossing;

(2) That indemnifies an architect, engineer or
surveyor for injury or damage arising out of:

(a) Preparing, approving, or failing to
prepare or approve, maps, shop
drawings, opinions, reports, surveys,
field orders, change orders or drawings
and specifications; or

(b) Giving directions or instructions, or
failing to give them, if that is the primary
cause of the injury or damage; or

(8) Under which the Insured, if an architect,
engineer or surveyor, assumes liability for
an injury or damage arising out of the
insured’s rendering or failure to render
professional services, including those listed
in {2) above and supervisory, inspection,
architectural or engineering activities.

10. "Leased worker” means a person leased to you by

1

_

12.

© Insurance Services Office, Inc., 2012

a labor leasing firm under an agreement between
you and the labor leasing firm, to perform duties
related to the conduct of your business. "Leased
worker" does not include a "temporary worker".

"Loading or unloading" means the handling of

Property:

a. After it is moved from the place where it is
accepted for movement into or onto an aircraft,
watercraft or “auto”:

b. While it is in or on an aircraft, watercraft or
“auto”; or

c. While it is being moved from an aircraft,
watercraft or "auto" to the place where it is
finally delivered;

but “loading or unloading" does not include the
movement of property by means of a mechanical
device, other than a hand truck, that is not
attached to the aircraft, watercraft or “auto”.

“Mobile equipment” means any of the following
types of land vehicles, including any attached
machinery or equipment:

a. Bulldozers, farm machinery, forklifts and other
vehicles designed for use principally off public
roads;

b. Vehicles maintained for use solely on or next fo
premises you own or rent:

c. Vehicles that travel on crawler treads;

d. Vehicles, whether self-propelled or not,
maintained primarily to provide mobility to
permanently mounted:

(1) Power cranes, shovels, loaders, diggers or
drills; or

(2) Road construction or resurfacing equipment
such as graders, scrapers or rollers:

e. Vehicles not described in Paragraph a., b., c.
or d. above that are not self-propelled and are
maintained primarily to provide mobility to
permanently attached equipment of the
following types:

(1) Air compressors, pumps and generators,
including spraying, welding, building
cleaning, geophysical exploration, lighting
and well servicing equipment; or

(2) Cherry pickers and similar devices used to
raise or lower workers;

f. Vehicles not described in Paragraph a., b., o.
or d. above maintained primarily for purposes
other than the transportation of persons or
cargo.

CG 00 01 04 13

 
Case 5:20-cv-00553-KSM Document 1 Filed 01/30/20 Page 55 of 111

However, self-propelled vehicles with the
following types of permanently attached
equipment are not "mobile equipment” but will
be considered "autos":

(1) Equipment designed primarily for:
(a) Snow removal:

(b) Road maintenance, but not construction
or resurfacing; or

(c) Street cleaning;

(2) Cherry pickers and similar devices mounted
on automobile or truck chassis and used to
. ‘aise or lower workers; and

(3) Air compressors, pumps and generators,
including spraying, welding, building
cleaning, geophysical exploration, lighting
and well servicing equipment.

However, "mobile equipment" does not include
any land vehicles that are subject to a compulsory
or financial responsibility law or other motor
vehicle insurance law where it is licensed or
principally garaged. Land vehicles subject to a
compulsory or financial responsibility law or other
motor vehicle insurance law are considered
"autos",

13."Occurrence" means an accident, including
continuous or repeated exposure to substantially
the same general harmful conditions.

14.°Personal and advertising injury" means injury,
including consequential “bodily injury", arising out
of one or more of the following offenses:
a. False arrest, detention or imprisonment;
b. Malicious prosecution;

c. The wrongful eviction from, wrongful entry into,
or invasion of the right of private occupancy of
a room, dwelling or premises that a person
occupies, committed by or on behalf of its
owner, landlord or lessor;

d. Oral or written publication, in any manner, of
material that slanders or libels a person or
organization or disparages a person's or
organization's goods, products or services;

e. Oral or written publication, in any manner, of
material that violates a person's right of
privacy;

f. The use of another's advertising idea in your
"advertisement"; or

g. Infringing upon another's copyright, trade dress
or slogan In your "advertisement".

15."Pollutants" mean any solid, liquid, gaseous or
thermal irritant or contaminant, including smoke,
vapor, soot, fumes, acids, alkalis, chemicals and
waste. Waste Includes materials to be recycled,
reconditioned or reclaimed.

CG 00 01 0413

© Insurance Services Office, Inc., 2012

16."Products-completed operations hazard”:

a. Includes all “bodily injury" and "property
damage” occurring away from premises you
own or rent and arising out of “your product” or
"your work" except:

(1) Products that are still in your physical
possession; or

(2) Work that has not yet been completed or
abandoned. However, "your work" will be
deemed completed at the earliest of the
following times:

(a) When all of the work called for in your
contract has been completed.

(b) When ail of the work to be done at the
job site has been completed if your
contract calls for work at more than one
job site.

(c) When that part of the work done at a job
site has been put to its intended use by
any person or organization other than
another contractor or subcontractor
working on the same project.

Work that may need service, maintenance,
correction, repair or replacement, but which
is otherwise complete, will be treated as
completed.
b. Does not include "bodily injury" or "property
damage" arising out of:

(1) The transportation of property, unless the
injury or damage arises out of a condition in
or on a vehicle not owned or operated by
you, and that condition was created by the
“loading or unloading” of that vehicle by any
insured;

(2) The existence of tools, uninstalled
equipment or abandoned or unused
materials; or

(3) Products or operations for which the
classification, listed in the Declarations or In
a policy Schedule, states that products-
completed operations are subject to the
General Aggregate Limit.

17."Property damage" means:
a. Physical injury to tangible property, including
all resuiting loss of use of that property. All

such loss of use shall be deemed to occur at
the time of the physical injury that caused It; or

b. Loss of use of tanglble property that is not
physically injured. All such loss of use shall be
deemed to occur at the time of the
“occurrence” that caused it.

For the purposes of this insurance, electronic data
is not tangible property.

Page 15 of 16

 
Case 5:20-cv-00553-KSM Document 1 Filed 01/30/20 Page 56 of 111

As used In this definition, electronic data means
information, facts or programs stored as or on,
created or used on, or transmitted to or from
computer software, including systems and
applications software, hard or floppy disks, CD-
ROMs, tapes, drives, cells, data processing
devices or any other media which are used with
electronically controlled equipment.

18."Suit” means a civil proceeding in which damages
because of "bodily injury", "property damage" or
“personal and advertising injury” to which this
insurance applies are alleged. "Suit" includes:

a. An arbitration proceeding in which such
damages are claimed and to which the insured
must submit or does submit with our consent;
or

b. Any other alternative dispute resolution
proceeding in which such damages are
claimed and to which the insured submits with
our consent.

19."Temporary worker" means a person who is
furnished to you to substitute for a permanent
"employee" on leave or to meet seasonal or short-
term workload conditions.

20."Volunteer worker" means a person who is not
your "employee", and who donates his or her work
and acts at the direction of and within the scope of
duties determined by you, and is not paid a fee,
salary or other compensation by you or anyone
else for their work performed for you.

21.”Your product":
a. Means:

(1} Any goods or products, other than real
Property, manufactured, sold, handled,
distributed or disposed of by:

(a) You;

(b) Others trading under your name; or

(c) A person or organization whose
business or assets you have acquired;
and

(2) Containers (other than vehicles), materials,
parts or equipment furnished in connection
with such goods or products.

Page 16 of 16

© Insurance Services Office, inc., 2012

b. includes:

(1) Warranties or representations made at any
time with respect to the fitness, quality,
durability, performance or use of "your
product"; and

(2) The providing of or failure to provide
warnings or instructions.

c. Does not include vending machines or other
property rented to or located for the use of
others but not sold.

22."Your work":
a. Means:

(1) Work or operations performed by you or on
your behalf; and

(2) Materials, parts or equipment furnished in
connection with such work or operations.

b. Includes:

(1) Warranties or representations made at any
time with respect to the fitness, quality,
durability, performance or use of "your
work"; and

(2) The providing of or failure to provide
warnings or instructions.

CG 00 01 04 13

 
GS618202

Case 5:20-cv-00553-KSM Document 1 Filed 01/30/20 Page 57 of 111

POLICY NUMBER:

COMMERCIAL GENERAL LIABILITY
CG 20 10 04 13

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

ADDITIONAL INSURED — OWNERS, LESSEES OR
CONTRACTORS — SCHEDULED PERSON OR
ORGANIZATION

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART

SCHEDULE

 

Name Of Additional Insured Person(s)
Or Organization(s)

Location(s) Of Covered Operations

 

Acme Enterprises Inc
attn: Kerry Misner
15751 Martin Rd
ROSEVILLE M! 48066

 

All jobsite locations of the Named Insured

 

 

Information required to complete this Schedule, If not shown above, will be shown In the Declarations.

 

 

CG 20 10 0413

A. Section ll — Who Is An Insured is amended to

include as an additional insured the person(s) or
organization(s) shown in the Schedule, but only
with respect to liability for "bodily injury", "property
damage" or “personal and advertising Injury”
caused, in whole or in part, by:

1. Your acts or omissions; or

2. The acts or omissions of those acting on your
behalf;

in the performance of your ongoing operations for
the additional insured(s) at the location(s)
designated above.

However:

1. The Insurance afforded to such additional
insured only applies to the extent permitted by
law; and

2. If coverage provided to the additional Insured Is
required by a contract or agreement, the
insurance afforded to such additional Insured
will not be broader than that which you are
required by the contract or agreement to
provide for such additional insured.

INSURED

© Insurance Services Office, Inc., 2012

B. With respect to the insurance afforded to these
additional insureds, the following additional
exclusions apply:

This insurance does not apply to "bodily injury” or

"property damage" occurring after:

1. All work, including materials, parts or
equipment furnished in connection with such
work, on the project (other than service,
maintenance or repairs) to be performed by or
on behalf of the additional insured(s) at the
location of the covered operations has been
completed; or

2. That portion of "your work" out of which the
injury or damage arises has been put to its
intended use by any person or organization
other than another contractor or subcontractor
engaged in performing operations for a
principal as a part of the same project.

Page 1 of 2

 
Page 2 of 2

Case 5:20-cv-00553-KSM Document 1 Filed 01/30/20 Page 58 of 111

C. With respect to the insurance afforded to these

additional insureds, the following is added to
Section Ill — Limits Of Insurance:

If coverage provided to the additional Insured Is
required by a contract or agreement, the most we
will pay on behaif of the additional insured is the
amount of insurance:

1. Required by the contract or agreement; or

© Insurance Services Office, Inc., 2012

2. Available under the applicable Limits of
Insurance shown in the Declarations:

whichever is less.

This endorsement shall not increase the
applicable Limits of Insurance shown in the
Declarations.

CG 20 10 04 13
Case 5:20-cv-00553-KSM Document 1 Filed 01/30/20 Page 59 of 111

GS618102

COMMERCIAL GENERAL LIABILITY
CG 20 26 04 13

POLICY NUMBER: GLSPOO5058

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

ADDITIONAL INSURED — DESIGNATED
PERSON OR ORGANIZATION

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART
SCHEDULE

 

Name Of Additional Insured Person(s) Or Organization(s):

National Maintenance and Build Out Company LLC
48A Vincent Circle
IVYLAND PA 18974

 

 

Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

 

 

A. Section } — Who Is An Insured is amended to B. With respect to the insurance afforded to these

CG 20 26 04 13

include as an additional insured the person(s) or
organization(s) shown in the Schedule, but only
with respect to liability for “bodily injury’, "property
damage" or "personal and advertising injury"
caused, in whole or in part, by your acts or
omissions or the acts or omissions of those acting
on your behalf:

1. In the performance of your ongoing operations;
or

2. In connection with your premises owned by or
rented to you.

However:

1. The insurance afforded to such additional
insured only applies to the extent permitted by
law; and

2. If coverage provided to the additional insured is
required by a contract or agreement, the
insurance afforded to such additional insured
will not be broader than that which you are
required by the contract or agreement to
provide for such additional insured.

ITHSURED

© Insurance Services Office, Inc., 2012

additional insureds, the following is added to
Section Hil — Limits Of Insurance:

If coverage provided to the additional insured is
required by a contract or agreement, the most we
will pay on behalf of the additional insured is the
amount of insurance:

1, Required by the contract or agreement: or

2. Available under the applicable Limits of
Insurance shown in the Declarations;

whichever is less.

This endorsement shail not increase the
applicable Limits of Insurance shown in the
Declarations.

Page 1 of 1

 

 
Case 5:20-cv-00553-KSM Document 1 Filed 01/30/20 Page 60 of 111

GS618401

POLICY NUMBER: GLSP005058 COMMERCIAL GENERAL LIABILITY

CG 20 26 04 13

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

ADDITIONAL INSURED — DESIGNATED
PERSON OR ORGANIZATION _

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART
SCHEDULE

 

Name Of Additional Insured Person(s) Or Organization(s):
Retail MDS d/b/a MDS Maintenance LLC

355 Jefferson St
PLYMOUTH MEETING PA 19462

 

 

information required to complete this Schedule, if not shown above, will be shown in the Declarations.

 

 

A. Section l! — Who fs An Insured is amended to B. With respect to the insurance afforded to these

CG 20 26 04 13

include as an additional insured the person(s) or
organization(s) shown in the Schedule, but only
with respect to liability for "bodily injury", “property
damage" or “personal and advertising injury"
caused, in whole or in part, by your acts or
omissions or the acts or omissions of those acting
on your behalf:

1. In the performance of your ongoing operations:
or

2. In connection with your premises owned by or
rented to you.

However:

1. The Insurance afforded to such additional
insured only applies to the extent permitted by
law; and

2. If coverage provided to the additional insured is
required by a contract or agreement, the
insurance afforded to such additional insured
will not be broader than that which you are
required by the contract or agreement to
provide for such additional insured.

INSURED

© Insurance Services Office, Inc., 2012

additional insureds, the following is added to
Section lll — Limits Of Insurance:

If coverage provided to the additional insured is

required by a contract or agreernent, the most we

will pay on behalf of the additional insured is the

amount of insurance:

1, Required by the contract or agreement; or

2. Available under the applicable Limits of
Insurance shown in the Declarations;

whichever is less.

This endorsement shall not increase the
applicable Limits of Insurance shown in the
Declarations.

Page 1 of 1

 

 
Case 5:20-cv-00553-KSM Document 1 Filed 01/30/20 Page 61 of 111

POLICY NUMBER; GLSP005058

COMMERCIAL GENERAL LIABILITY
CG 20 37 04 13

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

ADDITIONAL INSURED — OWNERS, LESSEES OR
CONTRACTORS — COMPLETED OPERATIONS

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART

PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

SCHEDULE

 

Name Of Additional Insured Person(s)
Or Organization(s)

Location And Description Of Completed Operations

 

Acme Enterprises Inc
attn: Kerry Misner
15751 Martin Rd
ROSEVILLE Mi 48066

 

 

 

 

 

Information required io complete this Schedule, if not shown above, will be shown in the Declarations.

 

 

A. Section II —- Who Is An Insured is amended to
include as an additional insured the person(s) or
organization(s) shown in the Schedule, but only
with respect to liability for “bodily injury" or
“property damage” caused, in whole er in part, by
“your work" at the location designated and
described in the Schedule of this endorsement
performed for that additional insured and
included in the “products-completed operations
hazard".

However:

1. The insurance afforded to such additional
insured only applies to the extent permitted
by law, and

2. If coverage provided to the additional insured
is required by a contract or agreement, the
insurance afforded to such additional insured
will not be broader than that which you are
required by the contract or agreement to
provide for such additional insured.

CG 20 37 04 13

THSURED

© insurance Services Office, Inc., 2012

B. With respect to the insurance afforded to these

additional insureds, the following is added to
Section ll — Limits Of Insurance:

If coverage provided to the additional insured is
required by a contract or agreement, the most we
will pay on behalf of the additional insured is the
amount of insurance:

1. Required by the contract or agreement: or

2. Available under the applicable Limits of
Insurance shown in the Declarations;

whichever is less.

This endorsement shall not increase the applicable
Limits of Insurance shown in the Declarations.

Page 1 of 1

 
Case 5:20-cv-00553-KSM Document 1 Filed 01/30/20 Page 62 of 111

GSé16101

COMMERCIAL GENERAL LIABILITY
CG 21 32 05 09

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
COMMUNICABLE DISEASE EXCLUSION

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. The following exclusion is added to Paragraph 2.
Exclusions of Section | ~ Coverage A ~ Bodily
Injury And Property Damage Liability:

2. Exclusions
This insurance does not apply to:
Communicable Disease

“Bodily injury" or “property damage" arising out
of the actual or alleged transmission of a com-
municable disease.

This exclusion applies even if the claims
against any insured allege negligence or other
wrongdoing in the:

a. Supervising, hiring, employing, training or
monitoring of others that may be infected
with and spread a communicable disease;

b. Testing for a communicable disease;

c. Failure to prevent the spread of the dis-
ease; or

d. Failure to report the disease to authorities.

B. The following exclusion is added to Paragraph 2.
Exclusions of Section | - Coverage B — Person-
al And Advertising Injury Liability:

2. Exclusions

This insurance does not apply to:
Communicable Disease

“Personal and advertising injury" arising out of
the actual or alleged transmission of a commu-
nicable disease.

This exclusion applies even if the claims
against any insured allege negligence or other
wrongdoing in the:

a. Supervising, hiring, employing, training or
monitoring of others that may be infected
with and spread a communicable disease;

b. Testing for a communicable disease;

c. Failure to prevent the spread of the dis-
ease; or

d. Failure to report the disease to authorities.

CG 21 32 05 09 © InsurancedSemvices Office, Inc., 2008 Page 1 of 1

Oo

 
Case 5:20-cv-00553-KSM Document 1 Filed 01/30/20 Page 63 of 111

GS618401

COMMERCIAL GENERAL LIABILITY
CG 21 3910 93

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

CONTRACTUAL LIABILITY LIMITATION

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART

PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

The definition of “insured contract” in the DEFI-
NITIONS Section is replaced by the following:

“Insured contract” means:

a. A contract for a lease of premises. However, that
portion of the contract for a lease of premises that
indemnifies any person or organization for dam-
age by fire to premises while rented to you or
temporarily occupied by you with permission of
the owner is not an “insured contract’:

b.
c.

A sidetrack agreement:

Any easement or license agreement, except in
connection with construction or demolition op-
erations on or within 50 feet of a railroad:

. An obligation, as required by ordinance, to

indemnify a municipality, except in connection
with work for a municipality;

. An elevator maintenance agreement.

CG 21 39 10 93 Copyright, Insurance Services Office, Inc., 1992

TUSURED

 
Case 5:20-cv-00553-KSM Document 1 Filed 01/30/20 Page 64 of 111

GS618401

COMMERCIAL GENERAL LIABILITY
CG 21 49 0999
THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
TOTAL POLLUTION EXCLUSION ENDORSEMENT

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART

Exclusion f. under paragraph 2., Exclusions of Section | (a) Request, demand, order or statutory or
~ Coverage A — Bodily Injury And Property Damage Li- regulatory requirement that any insured or
ability is replaced by the following: others test for, monitor, clean up, remove,

contain, treat, detoxify or neutralize, or in

This insurance does not apply to: any way respond to, or assess the effects

f. Pollution : of “pollutants”; or
(1) “Bodily injury" or "property damage” which (b) Claim or suit by or on behalf of a govern-
would not have occurred in whole or part but for mental authority for damages because of
the actual, alleged or threatened discharge, testing for, monitoring, cleaning up, re-
dispersal, seepage, migration, release or es- moving, containing, treating, detoxifying or
cape of "pollutants" at any time. neutralizing, or in any way responding to,

or assessing the effects of, "pollutants".
(2) Any loss, cost or expense arising out of any: g P

CG 21 49 0899 Copyright, Insurance Services Office, Inc., 1998 Page 1 of 1

 

 
GS618402

Case 5:20-cv-00553-KSM Document 1 Filed 01/30/20 Page 65 of 111

COMMERCIAL GENERAL LIABILITY
CG 21 67 1204

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
FUNGI OR BACTERIA EXCLUSION

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. The following exclusion is added to Paragraph 2. B. The following exclusion is added to Paragraph 2.
Exclusions of Section | ~ Coverage A — Bodily Exclusions of Section | ~ Coverage B — Per-
Injury And Property Damage Liability: sonal And Advertising Injury Liability:

2. Exclusions 2. Exclusions
This insurance does not apply to: This insurance does not apply to:
Fungi Or Bacteria Fungi Or Bacteria
a. "Bodily injury’ or "property damage” which a. "Personal and advertising injury’ which

would not have occurred, in whole or in part,
but for the actual, alleged or threatened in-
halation of, ingestion of, contact with, expo-
sure to, existence of, or presence of, any
"fungi" or bacteria on or within a building or
structure, including its contents, regardless
of whether any other cause, event, material
oF product contributed concurrently or in any
sequence to such injury or damage.

b. Any loss, cost or expenses arising out of the b.

abating, testing for, monitoring, cleaning up,
removing, containing, treating, detoxifying,
neutralizing, remediating or disposing of, or
in any way responding to, or assessing the
effects of, “fungi” or bacteria, by any insured
or by any other person or entity.

would not have taken place, in whole or in
part, but for the actual, alleged or threat-
ened inhalation of, ingestion of, contact
with, exposure to, existence of, or presence
of any “fungi or bacteria on or within a
building or structure, including its contents,
regardiess of whether any other cause,
event, material or product contributed con-
currently or in any sequence to such injury.

Any loss, cost or expense arising out of the
abating, testing for, monitoring, cleaning up,
removing, containing, treating, detoxifying,
neutralizing, remediating or disposing of, or
in any way responding to, or assessing the
effects of, "fungi" or bacteria, by any insured
or by any other person or entity.

This exclusion does not apply to any "fungi" or C. The following definition is added to the Definitions
bacteria that are, are on, or are contained in, a Section:
good or product intended for bodily consump- “Fungi” means any type or form of fungus, includ-
tion. ing mold or mildew and any mycotoxins, spores,
scents or byproducts produced or released by
fungi.
GG 21 67 12 04 © ISO Properties, Inc., 2003 Page 1 of 1

IHSURED

 

 
GS618401

Case 5:20-cv-00553-KSM Document 1 Filed 01/30/20 Page 66 of 111

COMMERCIAL GENERAL LIABILITY
CG 21 73 0115

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
EXCLUSION OF CERTIFIED ACTS OF TERRORISM

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART

LIQUOR LIABILITY COVERAGE PART
OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
POLLUTION LIABILITY COVERAGE PART
PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

RAILROAD PROTECTIVE LIABILITY COVERAGE PART

UNDERGROUND STORAGE TANK POLICY

A. The following exclusion is added:
This insurance does not apply to:
TERRORISM

“Any

injury or damage" arising, directly or

indirectly, out of a "certified act of terrorism’.
B. The following definitions are added:

1.

CG 21 73 0115

For the purposes of this endorsement, "any
injury or damage" means any injury or damage
covered under any Coverage Part to which this
endorsement is applicabie, and includes but is
not limited to “bodily injury”, "property
damage", "personal and advertising injury’,
"injury" or "environmental damage” as may be
defined in any applicable Coverage Part.

. "Certified act of terrorism" means an act that is

certified by the Secretary of the Treasury, in
accordance with the provisions of the federal
Terrorism Risk Insurance Act, to be an act of
terrorism pursuant to such Act. The criteria
contained in the Terrorism Risk Insurance Act
for a "certified act of terrorism" include the
following:

a. The act resulted in insured losses in excess
of $5 million in the aggregate, attributable to
all types of insurance subject to the
Terrorism Risk Insurance Act; and

TNSURED
© Insurance Services Office, Inc., 2014

. The terms and

b. The act is a violent act or an act that is
dangerous to human life, property or
infrastructure and is committed by an
individual or individuals as part of an effort
to coerce the civilian population of the
United States or to influence the policy or
affect the conduct of the United States
Govemment by coercion.

limitations of any terrorism
exclusion, or the inapplicability or omission of a
terrorism exclusion, do not serve to create
coverage for injury or damage that is otherwise
excluded under this Coverage Part.

Page 1 of 1

 

 
GS618401

CG 21 86 12 04

Case 5:20-cv-00553-KSM Document 1 Filed 01/30/20 Page 67 of 111

COMMERCIAL GENERAL LIABILITY
CG 21 86 1204

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

EXCLUSION — EXTERIOR INSULATION
AND FINISH SYSTEMS

A. This insurance does not apply to “bodily injury",
"property damage" or "personal and advertising in-
jury’ arising out of, caused by, or attributable to,
whether in whole or in part, the following:

1. The design, manufacture, construction, fabrica-

tion, preparation, distribution and sale, installa-
tion, application, maintenance or repair, includ-
ing remodeling, service, correction or
replacement, of any "exterior insulation and fin-
ish system" or any part thereof, or any substan-
tially similar system or any part thereof, includ-
ing the application or use of conditioners,
primers, accessories, flashings, coatings,
caulking or sealants in connection with such a
system; or

. "Your product” or "your work” with respect to

any exterior component, fixture or feature of
any structure if an "exterior insulation and finish
system”, or any substantially similar system, is
used on the part of that structure containing
that component, fixture or feature.

THSURED

COMMERCIAL GENERAL LIABILITY COVERAGE PART

This endorsement modifies insurance provided under the following:

B. The following definition is added to the Definitions
Section:

"Exterior insulation and finish system" means a
non-load bearing exterior cladding or finish sys-
tem, and all component parts therein, used on any
part of any structure, and consisting of:

1.

2.

© ISO Properties, Inc., 2003

A rigid or semi-rigid insulation board made of
expanded polystyrene and other materials;

The adhesive and/or mechanical fasteners
used to attach the insulation board to the sub-
strate;

. Areinforced or unreinforced base coat;
. A finish coat providing surface texture to which

color may be added; and

. Any flashing, caulking or sealant used with the

system for any purpose.

Page 1 of 1

 
Case 5:20-cv-00553-KSM Document 1 Filed 01/30/20 Page 68 of 111

GS618401 COMMERCIAL GENERAL. LIABILITY
, CG 21 96 0305

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
SILICA OR SILICA-RELATED DUST EXCLUSION

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. The following exclusion is added to Paragraph 2., B. The following exclusion is added to Paragraph 2.,
Exclusions of Section | —- Coverage A — Bodily Exclusions of Section | ~ Coverage B — Per-
Injury And Property Damage Liability: sonal And Advertising Injury Liability:

2. Excfusions 2. Exclusions
This insurance does not apply to: This insurance does not apply to:
Silica Or Silica-Related Dust Silica Or Silica-Related Dust
a. "Bodily injury" arising, in whole or in part, out a. “Personal and advertising injury" arising, in

CG 21 96 03 05

of the actual, alleged, threatened or sus-
pected inhalation of, or ingestion of, "silica"
or “silica-related dust".

. "Property damage” arising, in whole or in
part, out of the actual, alleged, threatened
or suspected contact with, exposure to, ex-
istence of, or presence of, “silica” or "silica-
related dust”.

. Any loss, cost or expense arising, in whole
or in part, out of the abating, testing for,
monitoring, cleaning up, removing, contain-
ing, treating, detoxifying, neutralizing, reme-
diating or disposing of, or in any way re-
sponding to or assessing the effects of,
"silica" or "silica-related dust", by any in-
sured or by any other person or entity.

whole or in part, out of the actual, alleged,
threatened or suspected inhalation of, in-
gestion of, contact with, exposure to, exis-
tence of, or presence of, "silica" or "silica-
related dust".

b. Any loss, cost or expense arising, in whole
or in part, out of the abating, testing for,
monitoring, cleaning up, removing, contain-
ing, treating, detoxifying, neutralizing, reme-
diating or disposing of, or In any way re-
sponding to or assessing the effects of,
“silica” or “silica-related dust", by any in-
sured or by any other person or entity.

C. The following definitions are added to the Defini-
tions Section:

1. "Silica" means silicon dioxide (occurring in
crystalline, amorphous and impure forms), sil-
ica particles, silica dust or silica compounds.

2. "Silica-related dust" means a mixture or combi-
nation of silica and other dust or particles.

© ISO Properties, Inc., 2004 Page 1of 1

Oi

 
GS618102

Case 5:20-cv-00553-KSM Document 1 Filed 01/30/20 Page 69 of 111

POLICY NUMBER: GLSP005058

COMMERCIAL GENERAL LIABILITY
CG 24 04 05 09

WAIVER OF TRANSFER OF RIGHTS OF RECOVERY

AGAINST OTHERS TO US

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART
PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

SCHEDULE

 

Name Of Person Or Organization: Acme Enterprises Inc
attn: Kerry Misner
15751 Martin Rd
ROSEVILLE MI 48066

 

 

Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

 

 

The following is added to Paragraph 8. Transfer Of
Rights Of Recovery Against Others To Us of
Section IV — Conditions:

We waive any right of recovery we may have against
the person or organization shown in the Schedule
above because of payments we make for injury or
damage arising out of your ongoing operations or
"your work" done under a contract with that person
or organization and included in the "products-
completed operations hazard". This waiver applies
only to the person or organization shown in the
Schedule above.

CG 24 04 05 09 © Insurance déxvices Office, Inc., 2008

Page 1 of 1

Oo

 

 
Case 5:20-cv-00553-KSM Document 1 Filed 01/30/20 Page 70 of 111

GSé184101

ASBESTOS EXCLUSION

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. The following exclusion is added to Paragraph 2. Exclusions of SECTION I - COVERAGE A—
BODILY INJURY AND PROPERTY DAMAGE LIABILITY and to Paragraph 2. Exclusions of
SECTION | - COVERAGE B —- PERSONAL AND ADVERTISING INJURY LIABILITY:

2. Exclusions

This insurance does not apply to:

a. “Bodily injury” arising out of the actual, alleged, threatened, or suspected inhalation,
ingestion, or physical exposure to asbestos, or to goods, products, or structures
containing asbestos; or

b. “Bodily injury" or “property damage" arising out of:

i. The use of asbestos or products containing asbestos in construction or
manufacturing any good, product or structure: or

it. The manufacture, iransportation, storage, service, installation, use, sales, mining,
distribution, abatement, removal, clean up or disposal of asbestos or goods,
products, or structures containing asbestos; or

c. Any loss, cost, or expense arising out of the abating, testing for, monitoring, cleaning
up, removing, containing, treating, or disposing of, or in any way responding to or
assessing the effects af asbestos, by any insured or by any other person or entity.

GLK 4002 GL 08 08 Page 1 of 1

INSURED

 
Case 5:20-cv-00553-KSM Document 1 Filed 01/30/20 Page 71 of 111

CLASSIFICATION LIMITATION

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

This endorsement modifies insurance provided under the following:
COMMERCIAL GENERAL LIABILITY COVERAGE PART
This insurance applies only to “bodily injury”, “property damage”, “personal or advertising injury” and

medical expenses arising out of only those operations listed and described in the CLASSIFICATION AND
PREMIUM section of the COMMERCIAL GENERAL LIABILITY COVERAGE PART DECLARATIONS.

GLK 4005 GL 06 09 Page 1 of 1

INSURED

 
Case 5:20-cv-00553-KSM Document 1 Filed 01/30/20 Page 72 of 111

GS618401

EARTH MOVEMENT EXCLUSION

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. The following exclusion is added to Paragraph 2. Exclusions of SECTION I - COVERAGE A—
BODILY INJURY AND PROPERTY DAMAGE LIABILITY, and to Paragraph 2. Exclusions of
SECTION | ~ COVERAGE B —- PERSONAL. AND ADVERTISING INJURY:

2. Exclusions
This insurance does not apply to “bodily injury", “property damage”, or “personal and
advertising injury” caused by, arising from, resulting from, attributable or contributed to, or
aggravated by earth movement, whether combined with water or not, including but not
limited to earthquakes, landslides, subsidence, mudflow, sinkhole, erosion, or the sinking,
rising, shifting, expanding or contracting of earth or soil.

This exclusion applies regardless of the cause or causes of the earth movement.

GLK 4007 GL 08 09 Page 1 of 7

INSURED

 
Case 5:20-cv-00553-KSM Document 1 Filed 01/30/20 Page 73 of 111

GS618401

LEAD CONTAMINATION — EXCLUSION

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

This endorsement modifies insurance provided under the following:

GENERAL LIABILITY COVERAGE PART

A. The following exclusion is added to Paragraph 2., Exclusions of SECTION | - COVERAGE A-—
BODILY INJURY AND PROPERTY DAMAGE LIABILITY, to Paragraph 2. Exclusions of
SECTION |- COVERAGE B ~ PERSONAL AND ADVERTISING INJURY:

2. Exclusions
This insurance does not apply to:

a. “Bodily injury” arising out of the ingestion, inhalation, or absorption of lead in any
form; or

b. “Property damage” arising from any form of lead; or

c. Any loss, cost, or expense arising out of any request, demand, order or statutory
regulatory requirement that any insured or others test for, monitor, clean up, remove,
contain, treat, detoxify or neutralize, or in any way respond to, or assess the effects
of lead; or

d. Any loss, cost, or expense arising out of any claim or suit by or on behalf of a
govemmental authority for damages because of testing for, monitoring, cleaning up,
removing, containing, treating, detoxifying or neutralizing, or in any way responding
to, or assessing the effects of lead.

GLK 4010 GL 04 12 Page 1 of 1

INSURED

 
Case 5:20-cv-00553-KSM Document 1 Filed 01/30/20 Page 74 of 111

GS618401

MINIMUM AND DEPOSIT PREMIUM

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART
LIQUOR LIABILITY COVERAGE PART

Item 5.b. of the Premium Audit condition under SECTION IV - COMMERCIAL GENERAL LIABILITY
CONDITIONS and SECTION IV — LIQUOR LIABILITY CONDITIONS is amended to read:

b. Premium shown in this Coverage Part as advance premium is a deposit premium and a
minimum premium. At the close of each audit period, we will compute the eared premium
for that period. If the earned premium computed is more than the advance premium, the
difference is the audit premium. Audit premiums are due and payable on notice to the first
Named Insured. If the earned premium computed is less than the advance premium shown,
there will be no return premium payable to you.

GLK 4015 GL 06 09 Page 1 of 1

INSURED

 
Case 5:20-cv-00553-KSM Document 1 Filed 01/30/20 Page 75 of 111

GS618401

PUNITIVE OR EXEMPLARY DAMAGES EXCLUSION

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

This policy does not apply to a claim of or indemnification for punitive or exemplary damages.

Punitive or exemplary damage also include any damages awarded pursuant to statute in the form of
double, treble or other muitipie damages in excess of compensatory damages.

GLK 4017 GL 08 09 Page 1 of 4

THSURED

 
Case 5:20-cv-00553-KSM Document 1 Filed 01/30/20 Page 76 of 111

GS618401

INJURY TO INDEPENDENT CONTRACTORS OR
SUBCONTRACTORS AND THEIR WORKERS EXCLUSION

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART

The following exclusion is added to Paragraph 2. Exclusions of SECTION | - COVERAGE A—
BODILY INJURY AND PROPERTY DAMAGE LIABILITY and, to Paragraph 2. Exclusions of
SECTION | - COVERAGE B — PERSONAL AND ADVERTISING INJURY:

2. Exclusions
This insurance does not apply to “bodily injury”, “property damage,” or “personal and adventsing
injury” sustained by:

(1) Any independent contractor or subcontractor hired by you or on your behalf; or
(2) Any employee, leased worker, casual worker, temporary worker, or volunteer worker of any
independent contractor or subcontractor hired by you or on your behalf.

This exclusion applies:

(1) Whether the insured may be liable as an employer or in any other capacity:

(2) To any obligation to share damages with or repay someone else who must pay damage of
the injury; or

(3) To liability assumed by the insured under an “insured contract”.

An independent contractor or subcontractor will be considered to be hired by you or on your
behalf if the independent contractor or subcontractor was hired directly by any insured or was
hired by another independent contractor or subcontractor who was hired by any insured.

GLK 4053 GL 01 10 Page 1 of 4

TUSURED

 
Case 5:20-cv-00553-KSM Document 1 Filed 01/30/20 Page 77 of 111

GS618401

INDEPENDENT CONTRACTORS OR SUBCONTRACTORS
ADEQUATELY INSURED REQUIREMENT

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART

The coverage under this policy does not apply to “bodily injury’, “property damage”, “personal injury and
advertising injury” arising out of the acts of independent contractors or subcontractors hired by you unless
you:

1. Obtain, prior to the commencement of any work on your behalf by independent contractors or

subcontractors; and

2. Keep on file while independent contractors or subcontractors are performing work on your behalf
Certificates of Insurance from the independent contractors or subcontractors providing evidence such
contractors are “adequately insured.”

“Adequaiely insured” means the independent contractor or subcontractor maintains in force:

1. A Commercial General Liability Insurance policy with limits equal to or greater than the limits
carried by you under this policy and a Workers Compensation Policy as statutorily required.

GLK 4054 GL 01 16 Page 1 of 1

INSURED

 
Case 5:20-cv-00553-KSM Document 1 Filed 01/30/20 Page 78 of 111

GS618102

EXCLUSION — TAINTED DRYWALL MATERIAL

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

This endorsement modifies insurance provided under this policy and applies, notwithstanding anything to
the contrary in the Policy:

This insurance does not apply to and we will not pay for, indemnify or defend any insured for:

Any loss, claim, suit, liability, “bodily injury”, “property damage”, “personal and advertising injury" medical
expenses, business income loss, extra expense or loss or damage of any kind, as well as costs,
expenses or ather sums of any kind, that directly or indirectly arise out of, relate to, result from, are in
connection with, contribute to, involve, are a consequence of or are caused, in whole or in part, by the
following, regardless of any other cause or event that contributes concurrently or in sequence:

“Tainted Drywall Material”
The following definition is added to the policy:

“Tainted Drywall Material” means any drywall, plasterboard, sheetrock, gypsum board, wall panel
products or material used in the manufacture of drywall, plasterboard, sheetrock, gypsum board or wall
panel products that:

1. Produces sulfuric odors, sulfuric fumes, sulfuric gas or sulfuric acid; or

2. Causes or contributes to the corrosion or oxidation of metal, including but not limited te metal in
pipes, wiring, heating, ventilation or air condition systems; or

3. Contains synthetic gypsum, fly ash, organic compounds, chemicals or any other material or
substances derived from coal-fired or fossil buming power plants; or

4. Contains arsenic or any radioactive compounds.

GLK 4073 GL 02 14 Page 1 of i

INSURED

 
Case 5:20-cv-00553-KSM Document 1 Filed 01/30/20 Page 79 of 111

GS616401

PRE-EXISTING OR PROGRESSIVE DAMAGE OR
DEFECT EXCLUSION

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART

This insurance does not apply to “bodily injury”, “property damage”, or “personal and advertising
injury” which begins or takes place, or is alleged to begin or take place before the inceplion date of
this policy term; or for construction defects which are manifest before the inception date of this policy
term, even though:

e Such “bodily injury”, “property damage”, “personal and advertising injury", or construction
defect is known or unknown to an insured; or

¢ The nature and extent of such damage or injury may change; or

« The damage or injury may be continuous, progressive, cumulative, changing or evolving; or

* The occurrence causing such bodily injury”, “property damage’, “personal and advertising
injury”, or construction defect may be or involve a continuous or repeated exposure to
substantially the same general harmful condition.

All “property damage” to units of or within a single project or development, and arising from the same
general type of harmful condition will be deemed to begin or take place at the time of damage to the
first such unit, even though:

The existence, nature, or extent of such damage or injury may change; or

The “occurrence” causing such “property damage” may be or involve a continuous or repeated
exposure to substantially the same general harmful condition which also continues to take place
during the policy term.

We will have no duty to defend any “suit” seeking damages to which this insurance does not apply.
This policy does not provide coverage for any claim for “bodily injury", ‘property damage”, “personal

and advertising injury” which is in the process of litigation, adjustment, or settlement as of the
inception date of this policy.

GLK 4079 GL 02 11 Page 1 of 1

INSURED

 
Case 5:20-cv-00553-KSM Document 1 Filed 01/30/20 Page 80 of 111

GS6164101

GREAT LAKES INSURANCE SE PRIVACY POLICY STATEMENT

Great Lakes Insurance SE want you to know how we protect the confidentiality of your non-public
personal information. We want you to know how and why we use and disclose the information that
we have about you. The following describes our policies and practices for securing the privacy of our
current and former customers.

INFORMATION WE COLLECT
The non-public personal information that we collect about you includes, but is not limited to:

« Information contained in applications or other forms that you submit to us, such as name,
address, and social security number

« Information about your transactions with our affiliates or other third-parties, such as balances and
payment history

¢ Information we receive from a consumer-reporting agency, such as credit-worthiness or credit
history

INFORMATION WE DISCLOSE

We disclose the information that we have when it is necessary to provide our products and services.
We may also disclose information when the law requires or permits us to do so.

CONFIDENTIALITY AND SECURITY

Only our employees and others who need the information to service your account have access to
your personal information. We have measures in place to secure our paper files and computer
systems.

RIGHT TO ACCESS OR CORRECT YOUR PERSONAL INFORMATION

You have a right to request access to or correction of your personal information that is in our
possession.

CONTACTING US

If you have any questions about this privacy notice or would like to learn more about how we protect
your privacy, please write to us at the following address:

GREAT LAKES INSURANCE SE,
Plantation Place,

30 Fenchurch Street;
London EC3M 3AJ

GLISE(i)(01.17)

TUSURED

 
Case 5:20-cv-00553-KSM Document 1 Filed 01/30/20 Page 81 of 111

GS618401

NOTICE TO POLICYHOLDER
GREAT LAKES INSURANCE SE

POLICY NUMBER: GLSP005058

This contract of insurance is based upon the information and representations you provided in your
application. Depending on the type of information and representations that you provided, the proposed
contract of insurance includes certain conditions and/or warranties. Kindly review all the contract of
insurance documentation, including any binder, declarations page, policy forms, and endorsements, to
familiarize yourself with any conditions and/or warranties included in the contract of insurance. These
conditions and/or warranties may require you to take specific actions, to refrain from taking specific
actions, to fulfill certain requirements, and/or to verify specific facts.

Please be advised that strict compliance with the conditions and/or warranties contained in the contract of
insurance is required. {f you do not strictly comply with the conditions and/or warranties contained within
the contract of insurance, then the insurer, Great Lakes Insurance SE, may deny or limit coverage for any
claim submitted by you under the contract of insurance.

Should you wish to make a complaint or dispute conceming your premium or about a claim regarding the
coverage under this policy, you may do so either in writing or verbally to:

W.N. Tuscano Agency, Inc.
P.O. Box 1027
Greensburg, PA 15604
(724) 836-1510

GLK 3003 IL 01 17 Page 1 of 1

IUSURED

 
Case 5:20-cv-00553-KSM Document 1 Filed 01/30/20 Page 82 of 111

GS618401

COMBINATION ENDORSEMENT

RADIOACTIVE CONTAMINATION EXCLUSION CLAUSE - PHYSICAL DAMAGE — DIRECT (U.S.A.)

This Policy does not cover any loss or damage arising directly or indirectly from nuclear reaction, nuclear
radiation or radioactive contamination; however, such nuclear reaction, nuclear radiation or radioactive
contamination may have been cause. “NEVERTHELESS if Fire is an insured peril and a Fire arises
directly or indirectly from nuclear reaction, nuclear radiation or radioactive contamination, any loss or
damage arising directly from that Fire shall (subject to the provisions of this Policy) be covered
EXCLUDING however, all loss or damage caused by nuclear reaction, nuclear radiation or radioactive
contamination arising directly or indirectly from that Fire.

“NOTE -— If Fire is not an insured peril under this Policy the words "NEVERTHELESS" to the end of the
clause do not apply and should be disregarded.

 

7/5/59
REF 1191

ELECTRONIC DATA ENDORSEMENT B
1. Electronic Data Exclusion

Notwithstanding any provision to the contrary within the Policy or any endorsement thereto, it is
understood and agreed as follows:

(a) This Policy does not insure loss, damage, destruction, distortion, erasure, corruption or alteration
of ELECTRONIC DATA from any cause whatsoever (including but not limited to COMPUTER
VIRUS) or loss of use, reduction in functionality, cost, expense of whatsoever nature resulting
therefrom, regardless of any other cause or event contributing concurrently or in any other
sequence to the loss.

ELECTRONIC DATA means facts, concepts and information converted to a form useable for
communications, interpretation or processing by electronic and electromechanical data
processing or electronically controlled equipment and includes programmes, software and other
coded instructions for the processing and manipulation of data or the direction and manipulation
of such equipment.

COMPUTER VIRUS means a sel of corrupting, harmful or otherwise unauthorised instructions or
code including a set of maliciously introduced unauthorised instructions or code, programmatic or
otherwise, that propagate themselves through a computer system or network of whatsoever
nature. COMPUTER VIRUS includes but is not limited to ‘Trojan Horses', 'worms' and ‘time or
logic bombs’.

(b) However, in the event that a peril listed below results from any of the matters described in
paragraph (a) above, this Policy, subject to all its terms, conditions and exclusions, will cover
physical damage occurring during the Policy period to property insured by this Policy directly
caused by such listed peril.

GLK 3006 IL 06 09 Page 1 of 5

TUSURED

 
Case 5:20-cv-00553-KSM Document 1 Filed 01/30/20 Page 83 of 111

Listed Perils:
Fire
Explosion

2. Electronic Data Processing Media Valuation

Notwithstanding any provision to the contrary within the Policy or any endorsement thereto, it is
understood and agreed as follows:

Should electronic data processing media insured by this Policy suffer physical loss or damage insured by
this Policy, then the basis of valuation shall be the cost of the blank media plus the costs of copying the
ELECTRONIC DATA from back-up or from originals of a previous generation. These costs will not
include research and engineering nor any costs of recreating, gathering or assembling such
ELECTRONIC DATA. If the media is not repaired, replaced or restored the basis of valuation shall be the
cost of the blank media. However this Policy does not insure any amount pertaining to the value of such
ELECTRONIC DATA to the Assured or any other party, even if such ELECTRONIC DATA cannot be
recreated, gathered or assembled.

25/01/01
REF 2915

WAR AND CIVIL WAR EXCLUSION CLAUSE

 

Notwithstanding anything to the contrary contained herein, this Policy does not cover Loss or Damage
directly or indirectly occasioned by, happening through or in consequence of war, invasion, acts of foreign
enemies, hostilities (whether war be declared or not), civil war, rebellion, revolution, insurrection, military
or usurped power or confiscation or nationalization or requisition or destruction of or damage to property
by or under the order of any government or public or local authority.

1/4738
REF464

BIOLOGICAL OR CHEMICAL MATERIAL EXCLUSION

 

it is agreed that this Insurance excludes loss, damage, cost or expense of whatsoever nature directly or
indirectly caused by, resulting from or in connection with the actual or threatened malicious use of
pathogenic or poisonous biological or chemical material regardless of any other cause or event
contributing concurrently or in any other sequence thereto.

REF 2962
06/02/03

GLK 3006 IL 06 09 Page 2 of 5

 

 
Case 5:20-cv-00553-KSM Document 1 Filed 01/30/20 Page 84 of 111

SEEPAGE AND/OR POLLUTION AND/OR CONTAMINATION EXCLUSION
U.S.A. & CANADA

 

Notwithstanding any provision to the contrary within the Policy of which this Endorsement forms part (or
within any other Endorsement which forms part of this Policy), this Policy does not insure:

(a) any loss, damage, cost or expense, or
(>) any increase in insured loss, damage, cost or expense, or

(c) any loss, damage, cost, expense, fine or penalty, which is incurred, sustained or imposed by order,
direction, instruction or request of, or by any agreement with, any court, government agency or any
public, civil or military authority; or threat thereof, (and whether or not as a result of public or private
litigation),

which arises from any kind of seepage or any kind of pollution and/or contamination, or threat thereof,
whether or not caused by or resulting from a Peril insured, or from steps or measures taken in connection
with the avoidance, prevention, abatement, mitigation, remediation, clean-up or removal of such seepage
or pollution and/or contamination or threat thereof.

The term ‘any kind of seepage or any kind of pollution and/or contamination’ as used in this Endorsement
includes (but is not limited to):

(a) seepage of, or pollution and/or contamination by, anything, including but not limited to, any material
designated as a ‘hazardous substance’ by the United States Environmental Protection Agency or as
a ‘hazardous material’ by the United States Department of Transportation, or defined as a ‘toxic
substance’ by the Canadian Environmental Protection Act for the purposes of Part II of that Act, or
any substance designated or defined as toxic, dangerous, hazardous or deleterious to persons or
the environment under any other Federal, State, Provincial, Municipal or other law, ordinance or
regulation; and

(b) the presence, existence, or release of anything which endangers or threatens to endanger the
health, safety or welfare of persons or the environment.

REF 2340

RADIOACTIVE CONTAMINATION EXCLUSION CLAUSE
LIABILITY DIRECT (U.S.A.}

 

For attachment (in addition to the appropriate Nuclear Incident Exclusion Clause — Liability-Direct) to
liability insurances affording worldwide coverage.

In relation to liability arising outside the U.S.A., its Territories or Possessions, Puerto Rico or the Canal
Zone, this Policy does not cover any liability of whatsoever nature directly or indirectly caused by or
contributed to by or arising from ionizing radiations or contamination by radioactivity from any nuclear fuel
or from any nuclear waste from the combustion of nuclear fuel.

13/2/64
REF 1477

GLK 3006 IL 06 09 Page 3 of 5

 
Case 5:20-cv-00553-KSM Document 1 Filed 01/30/20 Page 85 of 111

NUCLEAR INCIDENT EXCLUSION CLAUSE -—

LIABILITY- DIRECT (BROAD) (U.S.A.)

 

This Policy * does not apply:
I. Under any Liability Coverage, to injury, sickness, disease, death or destruction:

{a) with respect to which an "insured" under the policy is also an insured under a nuctear
energy liability policy issued by Nuclear Energy Liability Insurance Association, Mutual
Atomic Energy Liability Underwriters, Nuclear Insurance Association of Canada or any of
their successors, or would be an insured under any such policy but for its termination upon
exhaustion of its limit of liability; or

(b) resulting from the "hazardous properties” of "nuclear material" and with respect to which (a)
any person or organization is required to maintain financial protection pursuant to the
Atomic Energy Act of 1954, or any law amendatory thereof, or (b) the “insured” is, or had
this policy not been issued would be, entitled to indem from the United States of America,
or any agency thereof, under any agreement entered into by the United States of America,
or any agency thereof, with any person or organization.

I. Under any Medical Payments Coverage, or under Supplementary Payments Provision relating to
immediate medical or surgical relief to expenses incurred with respect to bodily injury, sickness,
disease or death resulting from the hazardous properties of nuclear material and arising out of the
operation of a nuclear facility by any person or organization.

Hh. Under any Liability Coverage, to injury, sickness, disease, death or destruction resulting from the
hazardous properties of nuclear material, if:

(a) the nuclear material (1) is at any "nuclear facility" owned by, or operated by or on behalf of,
an "insured" or (2) has been discharged or dispersed therefrom;

(b) the nuclear material is contained in “spent fuel” or “waste” at any time possessed, handled,
used, processed, stored, transported or disposed of, by or on behalf of an insured; or

(c) _ the injury, sickness, disease, death or destruction arises out of the furnishing by an insured
of services, materials, parts or equipment in connection with the planning, construction,
maintenance, operation or use of any nuclear facility, but if such facility is located within the
United States of America, its territories or possessions or Canada, this exclusion (c) applies
only to injury to or destruction of property at such nuclear facility.

IV. As used in this endorsement:

“hazardous properties" includes radioactive, toxic or explosive properties; "nuclear material" means
"source material’, “special nuclear material" or "by-product material"; source material", “special nuclear
material", and "by-product material" have the meanings given them in the Atomic Energy Act of 1954 or in
any law amendatory thereof; "spent fuel" means any fuel element or fuel component, Solid or liquid, which
has been used or exposed to radiation in a "nuclear reactor’: "waste" means any waste material (1)
containing "by-product material" and (2) resulting from the operation by any person or organization of any
nuclear facility included within the definition of nuclear facility under paragraph (a) or (b) thereof.

“Nuclear facility” means:

GLK 3006 IL 06 09 Page 4 of 5

 
Case 5:20-cv-00553-KSM Document 1 Filed 01/30/20 Page 86 of 111

(a) any “nuclear reactor";

(b) any equipment or device designed or used for (1) separating the isotopes of uranium or
plutonium, (2) processing or utilizing "spent fuel", or (3) handling, processing or packaging
"waste";

(c) any equipment or device used for the processing, fabricating or alloying of “special nuclear
material” if at any time the total amount of such material in the custody of the “insured” at
the premises where such equipment or device is located consists of or contains more than
25 grams of plutonium or uranium 233 or any combination thereof, or more than 250 grams
of uranium 235,

(d) any structure, basin, excavation, premises or place prepared or used for the storage or
disposal of waste and includes the site on which any of the foregoing is located, all
operations conducted on such site and all premises used for such operations; "nuclear
reactor" means any apparatus designed or used to sustain nuclear fission in a self-
supporting chain reaction or to contain a critical mass of fissionable material. With respect
to injury to or destruction of property, the word “injury” or “destruction” includes all forms of
radioactive contamination of property

it is understood and agreed that, except as specifically provided in the foregoing to the contrary, this
clause is subject to the terms, exclusion, conditions and limitations of the Policy to which it is attached.

* NOTE: As respects policies which afford liability coverages and other forms of coverage in addition, the
words underlined should be amended to designate the liability coverage to which this clause is to apply.

17/3/60
REF1256

GLK 3006 IL 06 09 Page 5 of §

 
Case 5:20-cv-00553-KSM Document 1 Filed 01/30/20 Page 87 of 111

GSé18401

FRAUD NOTICE - PENNSYLVANIA

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

Any person who knowingly and with intent to defraud any insurance company or other person
files an application for insurance or statement of claim containing any materially false information
or conceals for the purpose of misleading information concerning any act material thereto
commits a fraudulent insurance act, which is a crime and subjects such person to criminal and

civil penalties.

GLK 5065 IL 10 11 Page 1 of 1

THSURED

 
Case 5:20-cv-00553-KSM Document 1 Filed 01/30/20 Page 88 of 111

GS618401

MINIMUM EARNED PREMIUM ENDORSEMENT

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY

The following provisions are added to the CANCELLATION Condition of the policy:
1. If the policy is cancelled the premium refund will be determined as follows:

a. Ifthe first Named Insured cancels the premium refund will be the lesser
of:
(1) 90% of pro rata: or
(2) The difference between the premium shown on the Declarations Page
and the MINIMUM EARNED PREMIUM as determined by one of the
conditions in 2. below.

b. If allowed by statute in a jurisdiction, when a finance company holding the
insured’s power of attorney cancels the policy the premium refund will be
the lesser of:

(1) 90% of pro rata; or

(2) The difference between the premium shown on the Declarations Page
and the MINIMUM EARNED PREMIUM as determined by one of the
conditions in 2. below.

c. If the policy is cancelled for non-payment of premium for any reason other
than a. or b. above, the premium refund will be the lesser of:

(1) The pro rata refund; or

(2) The difference between the premium shown on the Declarations Page
and the MINIMUM EARNED PREMIUM as determined by one of the
conditions in 2. below.

2. The MINIMUM EARNED PREMIUM for the policy shall be determined as follows:

a. If the policy period is three (3) months or less, the MINIMUM EARNED
PREMIUM is the entire premium shown on the Declarations Page.

b. If the policy period is more than three(3) months but is six (6) months or
less, the MINIUMUM EARNED PREMIUM is 50% of the premium shown
on the Declarations Page.

c. If the policy period is more than six (6) months, the MINIMUM EARNED
PREMIUM is 25% of the premium shown on the Declarations Page.

d. If a percentage is shown below, the following condition applies in lieu of
a., b., or c. above,

The MINIMUM EARNED PREMIUM __ 25.00 % of the premium shown on the
Declarations Page.

GLK 5067 IL 10 14 Page 1 of i

IHSURED

 
Case 5:20-cv-00553-KSM Document 1 Filed 01/30/20 Page 89 of 111

GS618401

ADDITIONAL CONDITION, PROVISION, AND/OR
STIPULATION

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY

Material failure on the part of the insured to comply with safety standards and loss control
recommendations may constitute a basis for cancellation.

GLK 5068 IL 10 11 Page 1 of 1

THSURED

 
GSéisidl

Case 5:20-cv-00553-KSM Document 1 Filed 01/30/20 Page 90 of 111

IL OO 17 1198

COMMON POLICY CONDITIONS

All coverage Parts included in this policy are subject to the following conditions:

A. Cancellation

1.

The first Named Insured shown in the Declarations may cancel this policy by mailing or delivering
to us advance written notice of cancellation.

2. We may cancel this policy by mailing or delivering to the first Named Insured written notice of
cancellation at least:

‘a. 10 days before the effective date of cancellation if we cancel for nonpayment of premium; or
b. 30 days before the effective date of cancellation if we cancel for any other reason.
We will mail or deliver our notice to the first Named Insured's last mailing address known to us.
Notice of cancellation will state the effective date of cancellation. The policy period will end on
that date.

5. if this policy is cancelled, we will send the first Named Insured any premium refund due. If we
cancel, the refund will be pro rata. If the first Named Insured cancels, the refund may be less
than pro rata. The cancellation will be effective even if we have not made or offered a refund.

6. If notice is mailed, proof of mailing will be sufficient proof of notice.

B. Changes
This policy contains all the agreements between you and us concerning the insurance afforded. The
first Named insured shown in the Declarations is autharized to make changes in the terms of this
policy with our consent. This policy's terms can be amended or waived only by endorsement issued
by us and made a part of this policy.
Cc. Examination Of Your Books And Records
We may examine and audit your books and records as they relate to this policy at any time during the
policy period and up to three years afterward.
D. Inspections And Surveys
1. We have the right to:
a. Make inspections and surveys at any time;
b. Give you reports on the conditions we find; and
c. Recommend changes.

2. We are not obligated to make any inspections, surveys, reports or recommendations and any
such actions we do undertake relate only to insurability and the premiums to be charged. We do
not make safety inspections. We do not undertake to perform the duty or any person or
organization to provide for the health or safety of workers or the public. And we do not warrant
that conditions:

a. Are safe or healthful; or
b. Comply with laws, regulations, codes or standards.

3. Paragraphs 1. and 2. of this condition apply not only to us, but also to any rating, advisory, rate
service or similar organization which makes insurance inspections, surveys, reports or
recommendations.

4, Paragraph 2. of this condition does not apply to any inspections, surveys, reports or
recommendations we may make relative to certification, under state or municipal statutes,
ordinances or regulations, of boilers, pressure vessels or elevators.

iL 00 17 1198 Page 1 of 2

Copyright ©, Insurance Services Office, Inc. 1998

IHSURED

 
Case 5:20-cv-00553-KSM Document 1 Filed 01/30/20 Page 91 of 111

IL 00 17 1198

E. Premiums
The first Named insured shown in the Declarations:
1. Is responsible for the payment of ail premiums; and
2. Will be the payee for any return premiums we pay.

F. Transfer Of Your Rights And Dutles Under This Policy

Your rights and duties under this policy may not be transferred without our written consent except in
the case of death of an individual named insured.

If you die, your rights and duties will be transferred to your legal representative but only while acting
within the scope of duties as your legal representative. Until your legal representative is appointed,
anyone having proper temporary custody of your property will have your rights and duties but only

with respect to that property.

IL 00 17 1198 Page 2 of 2
Copyright ©, Insurance Services Office, Inc. 1998
Case 5:20-cv-00553-KSM Document 1 Filed 01/30/20 Page 92 of 111

IL 02 46 09 07

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

PENNSYLVANIA CHANGES — CANCELLATION
AND NONRENEWAL

This endorsement modifies insurance provided under the following:

CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
COMMERCIAL AUTOMOBILE COVERAGE PART

COMMERCIAL GENERAL LIABILITY COVERAGE PART
COMMERCIAL INLAND MARINE COVERAGE PART

COMMERCIAL LIABILITY UMBRELLA COVERAGE PART
COMMERCIAL PROPERTY COVERAGE PART

CRIME AND FIDELITY COVERAGE PART

EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
EQUIPMENT BREAKDOWN COVERAGE PART

FARM COVERAGE PART

FARM UMBRELLA LIABILITY POLICY
LIQUOR LIABILITY COVERAGE PART
POLLUTION LIABILITY COVERAGE PART
PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

A. The Cancellation Common Policy Condition is
replaced by the following:

CANCELLATION

1.

IL. 02 46 09 07

The first Named Insured shown in the Declara-
tions may cancel this policy by writing or giving
notice of cancellation.

Cancellation Of Policies In Effect For Less
Than 60 Days

We may cancel this policy by mailing or deliv-
ering to the first Named Insured written notice
of cancellation at least 30 days before the ef-
fective date of cancellation.

. Cancellation Of Policies In Effect For 60

Days Or More

If this policy has been in effect for 60 days or
more or if this policy is a renewal of a policy we
issued, we may cancel this policy only for one
or more of the following reasons:

a. You have made a material misrepresenta-
tion which affects the insurability of the risk.
Notice of cancellation will be mailed or de-
livered at least 15 days before the effective
date of cancellation.

THUSURED

© ISO Properties, Inc., 2006

b. You have failed to pay a premium when
due, whether the premium is payable di-
rectly to us or our agents or indirectly under
a premium finance plan or extension of
credit. Notice of cancellation will be mailed
at least 15 days before the effective date of
cancellation.

c. Acondition, factor or loss experience mate-
rial to insurability has changed substantially
or a substantial condition, factor or loss ex-
perience material to insurability has be-
come Known during the policy period. No-
tice of cancellation will be mailed or
delivered at least 60 days before the effec-
tive date of cancellation.

d. Loss of reinsurance or a substantial de-

crease in reinsurance has occurred, which
loss or decrease, at the time of cancella-
tion, shall be certified to the Insurance
Commissioner as directly affecting in-force
policies. Notice of cancellation will be
mailed or delivered at least 60 days before
the effective date of cancellation.

Page 1 of 2

C

 
Case 5:20-cv-00553-KSM Document 1 Filed 01/30/20 Page 93 of 111

e. Material failure to comply with policy terms,
conditions or contractual duties. Notice of
cancellation will be mailed or delivered at
least 60 days before the effective date of
cancellation.

¥. Other reasons that the Insurance Commis-
sioner may approve. Notice of cancellation
will be mailed or delivered at least 60 days
before the effective date of cancellation.

This policy may also be cancelled from inception
upon discovery that the policy was obtained
through fraudulent statements, omissions or con-
cealment of facts material to the acceptance of the
risk or to the hazard assumed by us.

4. We will mail or deliver our notice to the first
Named Insured's last mailing address known to
us. Notice of cancellation will state the specific
reasons for cancellation.

5. Notice of cancellation will state the effective
date of cancellation. The policy period will end
on that date.

6. If this policy is cancelled, we will send the first
Named Insured any premium refund due. If we
cancel, the refund will be pro rata and will be
returned within 10 business days after the ef-
fective date of cancellation. !f the first Named
Insured cancels, the refund may be less than
pro rata and will be returned within 30 days af-
ter the effective date of cancellation. The can-
cellation will be effective even if we have not
made or offered a refund.

7. \f notice is mailed, it will be by registered or first
class mail. Proof of mailing will be sufficient
proof of notice.

B. The following are added and supersede any provi-

sions to the contrary:
1. Nonrenewal

if we decide not to renew this policy, we will
mail or deliver written notice of nonrenewal,
stating the specific reasons for nonrenewal, to
the first Named Insured at least 60 days before
the expiration date of the policy.

2. Increase Of Premium

If we increase your renewal premium, we will
mail or deliver to the first Named Insured writ-
ten notice of our intent to increase the premium
at least 30 days before the effective date of the
premium increase.

Any notice of nonrenewal or renewal premium in-
crease will be mailed or delivered to the first
Named Insured's last known address. If notice is
mailed, it will be by registered or first class mail.
Proof of mailing will be sufficient proof of notice.

Page 2 of 2 © |SO Properties, Inc., 2006 IL 02 46 09 07

Oo

 
Case 5:20-cv-00553-KSM Document 1 Filed 01/30/20 Page 94 of 111

IL 09 10 12 03

PENNSYLVANIA NOTICE

An Insurance Company, its agents, employees, or
service contractors acting on its behalf, may provide
services to reduce the likelihood of injury, death or
loss. These services may include any of the following
or related services incident to the application for,
issuance, renewal or continuation of, a policy of in-
surance:

1. Surveys;
2. Consultation or advice; or
3. Inspections.

The “insurance Consultation Services Exemption Act"
of Pennsylvania provides that the Insurance Com-
pany, its agents, employees or service contractors
acting on its behalf, is not liable for damages from
injury, death or loss occurring as a result of any act or
omission by any person in the furnishing of or the
failure to furnish these services.

The Act does not apply:

1. If the injury, death or loss occurred during the
actual performance of the services and was
caused by the negligence of the Insurance Com-
pany, its agents, employees or service contrac-
tors;

2. To consultation services required to be performed
under a written service contract not related to a
policy of insurance; or

3. If any acts or omissions of the Insurance Com-
pany, its agents, employees or service contractors
are judicially determined to constitute a crime, ac-
tual malice, or gross negligence.

 

Instruction to Policy Writers
Attach the Pennsylvania Notice to all new and renewal certificates insuring risks located in Pennsylvania.

 

 

 

IL. 09 10 12 03

© ISO Properties, Inc., 2003

Page 1 of 1

O

 
Case 5:20-cv-00553-KSM Document 1 Filed 01/30/20 Page 95 of 111

GS618401

SERVICE OF SUIT CLAUSE (U.S.A.)

It is agreed that in the event of the failure of the Underwriters hereon to pay any amount
claimed to be due hereunder, the Underwriters hereon, at the request of the Insured (or
Reinsured), will subrnit to the jurisdiction of a Court of competent jurisdiction within the United
States. Nothing in this Clause constitutes or should be understood to constitute a waiver of
Underwriters’ rights to commence an action in any Court of competent jurisdiction in the
United States, to remove an action to a United States District Court, or to seek a transfer of a
case to another Court as permitted by the laws of the United States or of any State in the
United States.

It is further agreed that service of process in such suit may be made upon:

Mr. Edward Smith

Mendes and Mount

750 Seventh Avenue

New York, NY 10019-6829

USA

and that in any suit instituted against any one of them upon this contract, Underwriters will
abide by the final decision of such Court or of any Appellate Court in the event of an appeal.

The above-named are authorized and directed to accept service of process on behalf of
Underwriters in any such suit and/or upon the request of the Insured (or Reinsured) to give a
written undertaking to the Insured (or Reinsured) that they will enter a general appearance
upon Underwriters’ behalf in the event such a suit shall be instituted.

Further, pursuant to any statute of any state, territory or district of the United States which
makes provision therefor, Underwriters hereon hereby designate the Superintendent,
Commissioner or Director of Insurance or other officer specified for that purpose in the
statute, or his successor or successors in office, as their true and lawful attorney upon whom
May be served any lawful process in any action, suit or proceeding instituted by or on behalf
of the Insured (or Reinsured) or any beneficiary hereunder arising out of this contract of
insurance (or reinsurance), and hereby designate the above-named as the person to whom
the said officer is authorized to mail such process or a true copy thereof.

24/4/86 (Rev. 15/05/2012)
REF1998-M-S

TUSURED

 
Case 5:20-cv-00553-KSM Document 1 Filed 01/30/20 Page 96 of 111

GS618401

TERRORISM EXCLUSION

Notwithstanding any provision to the contrary within this insurance or any endorsement thereto it is
agreed that this insurance excludes loss, damage, cost or expense of whatsoever nature directly or
indirectly caused by, resulting from or in connection with any act of terrorism regardless of any other
cause or event contributing concurrently or in any other sequence to the loss.

For the purpose of this endorsement an act of terrorism means an act, including but not limited to the
use of force or violence and/or the threat thereof, of any person or group(s) of persons, whether acting
alone or on behalf of or in connection with any organisation(s) or government(s), committed for
political, religious, ideological or similar purposes including the intention to influence any government
and/or to put the public, or any section of the public, in fear.

This endorsement also excludes loss, damage, cost or expense of whatsoever nature directly or
indirectly caused by, resulting from or in connection with any action taken in controlling, preventing,
suppressing or in any way relating to any act of terrorism.

But, if the act of terrorism occurs in an “Exception State” and results in fire, we will pay for the loss or
damage in such “Exception State” caused by that fire, but only to the extent, if any, required by the
applicable Standard Fire Policy statute(s) in such state. However, this exception applies only to direct
loss or damage by fire to covered property and not to any insurance provided for time element
coverages, including but not limited to business interruption and extra expense. In no event shall this
policy be construed to give coverage beyond the minimum requirements of the applicable Standard
Fire Policy Statute (and amendments thereto) in existence as of the effective date of the policy and
governing such requirements with respect to any acts of terrorism. If the applicable law or regulation in
any state permits the Commissioner or Director of Insurance or anyone in a similar position to grant
ihe insurer approval to vary the terms and conditions of the Standard Fire Policy, and such approval
has been granted in that state as of the effective date of this policy, this policy shall not provide
coverage beyond the minimum requirements of the terms and conditions approved by the
Commissioner or Director of Insurance or person in a similar position.

“Exception state” means a state which at the time of policy effective date, requires that the coverage
provided under this policy meet or exceed coverage provided under a Standard Fire Policy.

The terms and limitations of any terrorism exclusion, or the inapplicability or omission of a terrorist
exclusion, do not serve to create coverage for any loss which would otherwise be excluded under this
policy, such as losses excluded by a Nuclear Hazard Exclusion or a war exclusion.

All other terms and conditions remain unchanged.

if the Underwriters allege that by reason of this exclusion, any loss, damage, cost or expense is not
covered by this insurance the burden of proving the contrary shall be upon the Assured.

In the event any portion of this endorsement is found to be invalid or unenforceable, the remainder
shall remain in full force and effect.

REF2920 a

REF2920a Page 1 of 1

INSURED

 
GS618401

Case 5:20-cv-00553-KSM Document 1 Filed 01/30/20 Page 97 of 111

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

 

 

 

POLICY CHA N GES Pollcy Change
Number.
POLICY NUMBER POLICY CHANGES COMPANY
EFFECTIVE
GLSP005058 07/11/2017 Great Lakes Insurance SE
NAMED INSURED . AUTHORIZED REPRESENTATIVE
Richard Horstman dba Maximus W.N. TUSCANO AGENCY INC.
Electric Services

 

 

COVERAGE PARTS AFFECTED

Commercial General Liability Coverage Part Declaration

 

CHANGES

Policy is amended to delete the following additional insureds as they wer
added at issuance in error.

0

Acme Enterprises Inc
National Maintenance And Build Out Company LLC

Adding the following as Additional Insured, Waiver of Subrogation and
Primary and Non-contributory:

Wagner Development Company Inc
2275 Swallow Hill Rd

Building 800

PITTSBURGH PA 15220

Old Term Premium $700
New Term Premium $1,200

Difference $500 Flat/fully earned additional premium.

All other terms and conditions remain unchanged.

 

 

 

 

Premium: $ 500.00
Tax: $ 15.00
07/19/17 {Kh Troe
305 AALS pe
og90sse Authorized Representative Signature
IL 12011185 Copyright, Insurance Services Office, Inc., 1983

Copyright, ISO Commercial Risk Services, Inc., 1983

HOME OFFICE

 
GS6184d01

Case 5:20-cv-00553-KSM Document 1 Filed 01/30/20 Page 98 of 111

POLICY NUMBER:

COMMERCIAL GENERAL LIABILITY
CG 20 10 04 13

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

ADDITIONAL INSURED ~ OWNERS, LESSEES OR
CONTRACTORS — SCHEDULED PERSON OR
ORGANIZATION

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART

SCHEDULE

 

Name Of Additional Insured Person(s)
Or Organization(s)

Location(s) Of Covered Operations

 

Wagner Development Company Inc
2275 Swallow Hill Rd

Buitding 800

PITTSBURGH PA 15220

 

All jobsite locations of the Named Insured

 

 

Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

 

 

CG 20 10 0413

A. Section II - Who Is An Insured is amended to

include as an additional insured the person(s) or
organization(s) shown in the Schedule, but only
with respect to liability for "bodily injury’, "property
damage" or “personal and advertising injury”
caused, in whole or in part, by:

1. Your acts or omissions; or

2. The acts or omissions of those acting on your
behalf;

in the performance of your ongoing operations for
the additional insured(s) at the location(s)
designated above.

However:

1. The insurance afforded to such additional
insured only applies to the extent permitted by
law; and

2. If coverage provided to the additional Insured is
required by a contract or agreement, the
insurance afforded to such additional insured
will not be broader than that which you are
required by the contract or agreement to
provide for such additional insured.

© Insurance Services Office, Inc., 2012

B. With respect to the insurance afforded to these
additional insureds, the following additional
exclusions apply:

This insurance does not apply to "bodily injury" or
"property damage” occurring after:

1. All work, including materials, parts or
equipment furnished in connection with such
work, on the project (other than service,
maintenance or repairs) to be performed by or
on behalf of the additional insured(s) at the
location of the covered operations has been
completed; or

2. That portion of "your work" out of which the
Injury or damage arises has been put to its
intended use by any person or organization
other than another contractor or subcontractor
engaged in performing operations for a
principal as a part of the same project.

Page 1 of 2

+ HOME OFFICE

 
Page 2 of 2

Case 5:20-cv-00553-KSM Document 1 Filed 01/30/20 Page 99 of 111

C. With respect to the Insurance afforded to these

additional insureds, the following is added to
Section lil — Limits Of Insurance:

If coverage provided to the additional insured is
required by a contract or agreement, the most we
will pay on behalf of the additional insured is the
amount of insurance:

1, Required by the contract or agreement: or

© Insurance Services Office, Inc., 2012

2. Available under the applicable Limits of
Insurance shown in the Declarations;

whichever is less.

This endorsement shall not increase the
applicable Limits of Insurance shown in the
Declarations.

CG 20 10 04 13

 
Case 5:20-cv-00553-KSM Document1 Filed 01/30/20 Page 100 of 111

POLICY NUMBER: GLSPO005058

COMMERCIAL GENERAL LIABILITY
CG 20 37 04 13

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

ADDITIONAL INSURED — OWNERS, LESSEES OR
CONTRACTORS — COMPLETED OPERATIONS

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART

PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

SCHEDULE

 

Name Of Additional Insured Person(s}
Or Organization(s)

Location And Description Of Completed Operations

 

Wagner Development Company Inc
2275 Swallow Hill Rd

Building 800

PITTSBURGH PA 15220

 

 

 

 

 

information required to complete this Schedule, if not shown above, will be shown in the Declarations.

 

 

A. Section II - Who Is An Insured is amended to
include as an additional insured the person(s) or
organization(s) shown in the Schedule, but only
with respect to liability for “bodily injury" or
“property damage" caused, in whole or in part, by
“your work" at the location designated and
described in the Schedule of this endorsement
performed for that additional insured and
included in the “products-completed operations
hazard”.

However:

1. The insurance afforded to such additional
insured only applies to the extent permitted
by law; and

2. If coverage provided to the additional insured
is required by a contract or agreement, the
insurance afforded to such additional insured
will not be broader than that which you are
required by the contract or agreement to
provide for such additional insured.

CG 20 37 0413

© Insurance Services Office, Inc., 2012

B. With respect to the insurance afforded to these

additional insureds, the following is added to
Section ill — Limits Of Insurance:

If coverage provided to the additional insured is
required by a contract or agreement, the most we
will pay on behalf of the additional insured is the
amount of insurance:

1. Required by the contract or agreement; or

2. Available under the applicable Limits of
Insurance shown in the Declarations;

whichever is less.

This endorsement shall not increase the applicable
Limits of Insurance shown in the Declarations.

Page 1 of 1

HOME OFPICE

 
G&S618401

Case 5:20-cv-00553-KSM Document 1 Filed 01/30/20 Page 101 of

POLICY NUMBER: GLSP005058

111

COMMERCIAL GENERAL LIABILITY
CG 2404 05 09

WAIVER OF TRANSFER OF RIGHTS OF RECOVERY

AGAINST OTHERS TO US

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART
PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

SCHEDULE

 

Name Of Person Or Organization: Wagner Development Company Inc
2275 Swallow Hill Rd

Building 800
PITTSBURGH PA 15220

 

 

Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

 

 

The following is added to Paragraph 8. Transfer Of
Rights Of Recovery Against Others To Us of
Section IV ~ Conditions:

We waive any right of recovery we may have against
the person or organization shown in the Schedule
above because of payments we make for injury or
damage arising out of your ongoing operations or
"your work" done under a contract with that person
or organization and included in the "“products-
completed operations hazard". This waiver applies
only to the person or organization shown in the
Schedule above.

CG 24 04 05 09 © Insuranom&esvices Office, Inc., 2008

Page 1 of 1

o

 
Case 5:20-cv-00553-KSM Document1 Filed 01/30/20 Page 102 of 111

Gs618401

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

 

POLICY CHANGES Pollcy Change
Number 2.
POLICY NUMBER POLICY CHANGES COMPANY
EFFECTIVE
GLSP005058 08/04/2017 Great Lakes Insurance SE

 

 

NAMED INSURED AUTHORIZED REPRESENTATIVE

Richard Horstman dba Maximus / W.N. TUSCANO AGENCY INC.
Electric Services

 

 

COVERAGE PARTS AFFECTED

Commercial Property Coverage Part Declaration

 

CHANGES
Amending the Additional Insured address to read as follows:

Lakeview Construction LLC
10505 Corporate Dr Suite 200
PLEASANT PRAIRIE WI 53158

No Change in Premium.

Premium: $  .00

 

 

 

08/06/17 keke 4 —e

0990558 Authorized Representative Signature

IL 12011185 Copyright, Insurance Services Office, Inc., 1983
Copyright, ISO Commercial Risk Services, Inc., 1983

HOME OFFICE

 

 
Case 5:20-cv-00553-KSM Document1 Filed 01/30/20 Page 103 of 111

GS618401

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

 

POLICY CHANGES Policy Change
Number .3._
POLICY NUMBER POLICY CHANGES COMPANY
EFFECTIVE
GLSP005058 08/04/2017 Great Lakes Insurance SE

 

 

NAMED INSURED AUTHORIZED REPRESENTATIVE

Richard Horstman dba Maximus

W.N. TUSCANO AGENCY INC.
Electric Services

 

 

COVERAGE PARTS AFFECTED

Commercial Property Coverage Part Declaration

 

CHANGES
Amending the Additional Insured address to read as follows:

Lakeview Construction LLC
10505 Corporate Dr Suite 200
PLEASANT PRATRIE WI 53158

No Change in Premium.

Premium: $ .00

 

 

 

08/06/17 ikke 4 Tre

0990558 Authorized Representative Signature

1L12 011185 Copyright, Insurance Services Office, Inc., 1983
Copyright, ISO Commercial Risk Services, Inc., 1983

HONE OFFICE

 
GS618401

Case 5:20-cv-00553-KSM Document1 Filed 01/30/20 Page 104 of 111

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

 

POLICY CHANGES Policy Change
Number 5.
POLICY NUMBER POLICY CHANGES COMPANY
EFFECTIVE
GLSP005058 04/17/2018 Great Lakes Insurance SE

 

 

NAMED INSURED

Richard Horstman dba Maximus
Electric Services

 

AUTHORIZED REPRESENTATIVE

W.N. TUSCANO AGENCY INC.

 

COVERAGE PARTS AFFECTED

Commercial General Liability Coverage Part

 

Condon and Sons Electric LLC
18 Wild Rose Place

 

 

CHANGES
The following is added as additional insured per endorsement Cg2010:

 

 

 

WATERFORD CT 06385

Old Term Premium: $ 1,600.00

New Term Premium: — . $ 1,650.00

Difference: $ 50.00 Additional Fully Earned Premium Due

Tax: $ 1.50
04/18/18 fKhP~ Too
305 J Abt Cpang
os905s8 Authorized Representative Signature

IL 12011185 Copyright, Insurance Services Office, Inc., 1983

Copyright, SO Commercial Risk Services, Inc., 1983

HOME OFFICE

 
GS618401

Case 5:20-cv-00553-KSM Document1 Filed 01/30/20 Page 105 of 111

POLICY NUMBER:

COMMERCIAL GENERAL LIABILITY
CG 20 10 04 13

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

ADDITIONAL INSURED —- OWNERS, LESSEES OR
CONTRACTORS — SCHEDULED PERSON OR
ORGANIZATION

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART

SCHEDULE

 

Name Of Additional Insured Person(s)
Or Organization(s}

Location(s) Of Covered Operations

 

Condon and Sons Electric LLC
18 Wild Rose Place
WATERFORD CT 06385

 

All jobsite locations of the Named Insured

 

 

 

 

CG 20 10 0413

Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

A. Section || - Who Is An Insured is amended to

include as an additional insured the person(s) or
organization(s) shown in the Schedule, but only
with respect to liability for "bodily injury”, “property
damage” or “personal and advertising injury”
caused, in whole or in part, by:

1. Your acts or omissions; or

2. The acts or omissions of those acting on your
behalf;

in the performance of your ongoing operations for
the additional insured(s) at the location(s)
designated above.

However:

1. The insurance afforded to such additional
insured only applies to the extent permitted by
law; and

2. If coverage provided to the additional insured is
required by a contract or agreement, the
insurance afforded to such additional insured
will not be broader than that which you are
required by the contract or agreement to
provide for such additional insured. -

© Insurance Services Office, Inc., 2012

B. With respect to the insurance afforded to these
additional insureds, the following additional
exclusions apply:

This insurance does not apply to "bodily injury” or
"property damage" occurring after:

1. All work, including materials, parts or
equipment furnished in connection with such
work, on the project (other than service,
maintenance or repairs) to be performed by or
on behalf of the additional insured(s) at the
location of the covered operations has been
completed; or

2. That portion of “your work" out of which the
Injury or damage arises has been put to its
intended use by any person or organization
other than another contractor or subcontractor
engaged in performing operations for a
principal as a part of the same project.

Page 1 of 2

HOME OFFICE

 
Page 2 of 2

Case 5:20-cv-00553-KSM Document1 Filed 01/30/20 Page 106 of 111

C. With respect to the Insurance afforded to these

additional insureds, the following is added to
Section Iil— Limits Of Insurance:

If coverage provided to the additional insured is
required by a contract or agreement, the most we
will pay on behalf of the additional insured is the
amount of insurance:

1. Required by the contract or agreement; or

© Insurance Services Office, Inc., 2012

2. Available under the applicable Limits of
Insurance shown in the Declarations:

whichever is less.

This endorsement shall not increase the
applicable Limits of Insurance shown in the
Declarations.

CG 20 10 0413

 
Case 5:20-cv-00553-KSM Document1 Filed 01/30/20 Page 107 of 111

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

 

 

 

POLICY CHANGES Policy Change
. Number 2
4
POLICY NUMBER POLICY CHANGES COMPANY
EFFECTIVE

GLSP005058 08/02/2017 Great Lakes Insurance SE
NAMED INSURED AUTHORIZED REPRESENTATIVE

Richard Horstman dba Maximus W.N. TUSCANO AGENCY INC.

Electric Services

 

 

COVERAGE PARTS AFFECTED

Commercial General Liability Coverage Part Declaration

 

 

CHANGES

The Following Is Added As Additional Insured, Waiver of Subrogation and
Primary and Non-Contributory:

Lakeview Construction LLC
10505 Corporate Dr Suite 200
PELL LAKE WI 53157

Old Term Premium: $1,200.00
New Term Premium: $1,500.00

Difference: $300.00 Flat/fully Earned Additional Premium

 

 

 

Premium: $ 300.00
Tax: $ 9.00
08/03/17 Kb Y= Tn
305 Onspeed
0980558 Authorized Representative Signature
JL 12011185 Copyright, Insurance Services Office, Inc., 1983

Copyright, [SO Commercial Risk Services, Inc., 1983

ROME OFPICE

 
Case 5:20-cv-00553-KSM Document

GS618401 GLSP005058

POLICY NUMBER:

1 Filed 01/30/20 Page 108 of 111

COMMERCIAL GENERAL LIABILITY
CG 20 26 04 13

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

ADDITIONAL INSURED — DESIGNATED
PERSON OR ORGANIZATION

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART

SCHEDULE

 

Name Of Additional Insured Person(s) Or Organization(s):

Lakeview Construction LLC
10505 Corporate Dr Suite 200
PELL LAKE WI 53157

 

 

Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

 

 

A. Section 1 — Who Is An Insured is amended to B.
include as an additional insured the person(s) or
organization(s) shown in the Schedule, but only
with respect to liability for "bodily injury”, "property
damage" or "personal and advertising injury"
caused, in whole or in part, by your acts or
omissions or the acts or omissions of those acting
on your behaif:

1. In the performance of your ongoing operations;
or

2. In connection with your premises owned by or
rented to you.

However:

1. The insurance afforded to such additional
insured only applies to the extent permitted by
law; and

2. lf coverage provided to the additional insured is
required by a contract or agreement, the
insurance afforded to such additional insured
will not be broader than that which you are

~ required by the contract or agreement to
provide for such additional insured.

With respect to the insurance afforded to these
additional insureds, the following is added to
Section Hl — Limits Of Insurance:

If coverage provided to the additional insured is
required by a contract or agreement, the most we
will pay on behaif of the additional insured is the
amount of insurance:

4. Required by the contract or agreement; or

2. Available under the applicable Limits of
Insurance shown in the Declarations;

whichever is less.

This endorsement shall not increase the
applicable Limits of Insurance shown in the
Declarations.

CG 20 26 04 13 © Insurance Services Office, Inc., 2012 Page 1 of 4

HOME OFFICE

 
GS618407

Case 5:20-cv-00553-KSM Document1 Filed 01/30/20 Page 109 of 111

POLICY NUMBER: GLSP005058

COMMERCIAL GENERAL LIABILITY

CG 2404 05 09

WAIVER OF TRANSFER OF RIGHTS OF RECOVERY

AGAINST OTHERS TO US

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART
PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

SCHEDULE

 

Name Of Person Or Organization: — Lakeview Construction LLC
10505 Corporate Dr Suite 200

PELL LAKE WI 53157

 

 

Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

 

 

The following is added to Paragraph 8. Transfer Of
Rights Of Recovery Against Others To Us of
Section IV — Conditions:

We waive any right of recovery we may have against
the person or organization shown in the Schedule
above because of payments we make for injury or
damage arising out of your ongoing operations or
"your work" done under a contract with that person
or organization and included in the "products-
completed operations hazard". This waiver applies
only to the person or organization shown in the
Schedule above.

CG 24 04 05 09 © Insurance-Gemices Office, Inc., 2008

Page 1 of 1

Oo

 

 
GS618401

Case 5:20-cv-00553-KSM Document1 Filed 01/30/20 Page 110 of 111

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

 

POLICY NUMBER

GLSP005058

POLICY CHANGES Policy Change
Number 4.
POLICY CHANGES COMPANY
EFFECTIVE
03/01/2018 Great Lakes Insurance SE

 

 

NAMED INSURED

Electric Services

Richard Horstman dba Maximus

 

AUTHORIZED REPRESENTATIVE

W.N. TUSCANO AGENCY INC.

 

COVERAGE PARTS AFFECTED

Commercial General Liability Coverage Part

 

BUFFALO NY 14203

Old Term Premium:
New Term Premium:

CHANGES
The following is added as additional insured per endorsement CG2026:

Hamister Group LLC and HH F1 Hazelton LLC
10 Lafayette Square Suite 1900

 

 

 

 

 

Difference: i Additional Fully Earned Premium Due
Tax: san
03/01/18 fh P= Toon
305 AADC prey
990558 Authorized Representative Signature
iL 12011185

Copyright, Insurance Services Office, inc., 1983
Copyright, ISO Commercial Risk Services, Inc., 1983

HOME OFPICE

 
Case 5:20-cv-00553-KSM Document1 Filed 01/30/20 Page 111 of 111

GS618401 GLSP005058

POLICY NUMBER: COMMERCIAL GENERAL LIABILITY

CG 20 26 04 13

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

ADDITIONAL INSURED — DESIGNATED
PERSON OR ORGANIZATION

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART
SCHEDULE

 

Name Of Additional Insured Person(s) Or Organization(s):

Hamister Group LLC and HH F1 Hazelton LLC
10 Lafayette Square Suite 1900 |
BUFFALO NY 14203

 

 

 

information required to complete this Schedule, if not shown above, will be shown in the Declarations.

 

A. Section !l - Who Is An insured is amended to B. With respect to the insurance afforded to these

CG 20 26 04 13

include as an additional! insured the person(s) or
organization(s) shown in the Schedule, but only
with respect to liability for "bodily injury’, “property
damage" or "personal and advertising injury"
caused, in whole or in part, by your acts or
omissions or the acts or omissions of those acting
on your behalf:

1. In the performance of your ongoing operations:
or

2. In connection with your premises owned by or
rented to you.

However:

1. The insurance afforded to such additional
insured only applies to the extent permitted by
law; and

2. If coverage provided to the additional insured Is
required by a contract or agreement, the
insurance afforded to such additional insured
will not be broader than that which you are
required by fhe contract or agreement to
provide for such additional insured.

HOME OPFICE

© Insurance Services Office, Inc., 2012

additional insureds, the following is added to
Section Hl — Limits Of Insurance:

If coverage provided to the additional insured is
required by a contract or agreement, the most we
will pay on behalf of the additional insured is the
amount of insurance:

1, Required by the contract or agreement; or

2. Available under the applicable Limits of
Insurance shown in the Declarations;

whichever is less.

This endorsement shall not increase the
applicable Limits of Insurance shown in the
Declarations.

Page 1 of 1

 
